Exhibit 10.17

 

 

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

As Amended and Restated Effective January 1, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

1.1

   “Account”      2  

1.2

   “Alternate Payee”      3  

1.3

   “Annual Addition”      3  

1.4

   “Annuity Starting Date”      3  

1.5

   “BAC”      4  

1.6

   “Beneficiary”      4  

1.7

   “BIC”      4  

1.8

   “Board”      4  

1.9

   “Catch-up Contribution”      4  

1.10

   “Code”      4  

1.11

   “Committee”      4  

1.12

   “Company”      4  

1.13

   “Company Stock”      4  

1.14

   “Company Stock Fund”      4  

1.15

   “Contribution”      4  

1.16

   “Covered Pay”      4  

1.17

   “Disability”      5  

1.18

   “Elective Deferral Agreement”      6  

1.19

   “Elective Deferrals”      6  

1.20

   “Eligible Employee”      6  

1.21

   “Employee”      6  

1.22

   “Employer”      6  

1.23

   “Employment Commencement Date”      6  

1.24

   “ERISA”      6  

1.25

   “ESOP Feature”      6  

1.26

   “Expense Account”      6  

1.27

   “Forfeiture Account”      7  

1.28

   “GBOC”      7  

1.29

   “Hour of Service”      7  

1.30

   “Investment Fund”      7  

 

- i -



--------------------------------------------------------------------------------

1.31

   “Leased Employee”      8  

1.32

   “Legacy Account”      8  

1.33

   “Legacy Plan”      8  

1.34

   “Limitation Year”      8  

1.35

   “Matching Contribution”      8  

1.36

   “Merger Effective Time”      8  

1.37

   “Normal Retirement Age”      8  

1.38

   “Participant”      8  

1.39

   “Participating Employer”      8  

1.40

   “Participating Union Group”      9  

1.41

   “Plan”      9  

1.42

   “Plan Year”      9  

1.43

   “Pre-Tax Contribution”      9  

1.44

   “Prior Plan”      9  

1.45

   “Prior Plan Merger Date”      9  

1.46

   “Prior Plan Participant”      9  

1.47

   “Qualified Default Investment Alternative”      9  

1.48

   “Qualified Joint and Survivor Annuity”      9  

1.49

   “Qualified Optional Survivor Annuity”      10  

1.50

   “Qualified Preretirement Survivor Annuity”      10  

1.51

   “Related Employer”      10  

1.52

   “Required Beginning Date”      10  

1.53

   “Restatement Effective Date”      10  

1.54

   “Rollover Contribution”      10  

1.55

   “Roth Contribution”      10  

1.56

   “Section 415 Compensation”      11  

1.57

   “Self-Directed Brokerage Account”      11  

1.58

   “Severance From Employment”      12  

1.59

   “Spouse”      12  

1.60

   “Temporary Employee”      12  

1.61

   “Trust” or “Trust Fund”      12  

1.62

   “Trust Agreement”      12  

1.63

   “Trustee”      12  

 

- ii -



--------------------------------------------------------------------------------

1.64

   “Valuation Date”      12  

1.65

   “YCC Retail Employee”      12  

1.66

   “Year of Eligibility Service”      12  

ARTICLE II PARTICIPATION

     13  

2.1

   Eligibility Requirements and Enrollment      13  

2.2

   Active Participation; Suspension/Termination of Participation      14  

2.3

   Reemployment of a Participant      15  

ARTICLE III PARTICIPANT CONTRIBUTIONS

     15  

3.1

   Elective Deferrals      15  

3.2

   Rollover Contributions      16  

ARTICLE IV MATCHING CONTRIBUTIONS

     18  

4.1

   Matching Contributions      18  

ARTICLE V CONTRIBUTION LIMITATIONS

     18  

5.1

   Average Deferral Percentage (ADP) Test      18  

5.2

   Average Contribution Percentage (ACP) Test      19  

5.3

   Maximum Annual Additions      19  

ARTICLE VI ACCOUNTS AND TRUST

     19  

6.1

   Maintenance of Accounts      19  

6.2

   Allocations and Adjustments to Accounts      20  

6.3

   Custody of Assets      20  

6.4

   Purpose of Trust Fund      20  

6.5

   Reasonable Plan Administration Expenses      20  

ARTICLE VII INVESTMENT FUNDS

     21  

7.1

   Investment Funds Established      21  

7.2

   Investment Funds      21  

7.3

   Self-Directed Brokerage Accounts      21  

7.4

   Initial Investment      22  

7.5

   Self-Directed Investment of Accounts      22  

7.6

   Company Stock      23  

ARTICLE VIII VESTING

     24  

8.1

   Participant Vesting      24  

8.2

   Restoration of Legacy Account Forfeitures occurring before the Restatement
Effective Date      25  

 

- iii -



--------------------------------------------------------------------------------

8.3

   Employees on Approved Military Leave as of January 1, 2018 Who Die While
Performing Qualified Military Service      26  

8.4

   Alternate Payee and Beneficiary Vesting      26  

8.5

   Forfeitures arising out of Missing Participants, Beneficiaries and Alternate
Payees      26  

8.6

   Forfeiture Account      26  

8.7

   Application of Forfeitures      26  

ARTICLE IX PARTICIPANT LOANS

     26  

9.1

   Loans to Participants      26  

9.2

   Maximum Loan Amount      27  

9.3

   Repayment of Loans      27  

9.4

   Terms      28  

9.5

   Rollover of Loans from Another Employer-Sponsored Qualified Plan      30  

ARTICLE X IN-SERVICE WITHDRAWALS

     31  

10.1

   Hardship Withdrawals      31  

10.2

   Anytime Withdrawals      33  

10.3

   Age 55 Withdrawals      33  

10.4

   Age 591⁄2 Withdrawals      33  

10.5

   Age 62 Withdrawals      34  

10.6

   Disability Withdrawals      34  

10.7

   Active Duty Military Reservist Withdrawals (No Suspension)      34  

10.8

   Withdrawals by Participants in Military Service (Suspension)      35  

10.9

   Withdrawals by Participants in Military Service (No Suspension)      35  

10.10

   Withdrawal Requirements      36  

ARTICLE XI BENEFITS UPON SEVERANCE FROM EMPLOYMENT

     37  

11.1

   Entitlement to Benefits      37  

11.2

   Timing of Payment      37  

11.3

   Method of Payment      37  

11.4

   Direct Rollover      38  

11.5

   Prior Pension Sub-Account Provisions      39  

11.6

   Timing and Notice Requirements      40  

11.7

   Required Minimum Distributions      41  

11.8

   Administrative Powers Relating to Payments      41  

11.9

   Inability to Locate Payee      41  

 

- iv -



--------------------------------------------------------------------------------

ARTICLE XII DEATH BENEFITS

     41  

12.1

   Death Benefit      41  

12.2

   Timing of Payment      43  

12.3

   Normal and Optional Forms of Payment      44  

12.4

   Direct Rollover      45  

12.5

   Qualified Preretirement Survivor Annuity Provisions      46  

ARTICLE XIII PLAN ADMINISTRATION

     47  

13.1

   Company Responsibility and Delegation to GBOC, BAC and BIC      47  

13.2

   Powers and Duties of BAC      48  

13.3

   Powers and Duties of BIC      49  

13.4

   Organization and Operation of Committees      49  

13.5

   Records and Reports of Committee      50  

13.6

   Compensation and Expenses of Administering the Plan      50  

13.7

   Claims Procedures      50  

ARTICLE XIV AMENDMENT AND TERMINATION

     52  

14.1

   Amendment of Plan      52  

14.2

   Voluntary Termination of or Permanent Discontinuance of Contributions to the
Plan      52  

14.3

   Payments on Termination of or Permanent Discontinuance of Contributions to
the Plan      53  

14.4

   Merger, Consolidation or Sale of the Company      53  

ARTICLE XV PROVISIONS RELATING TO PRIOR PLANS

     53  

15.1

   Prior Plans and Prior Plan Accounts      53  

15.2

   Participants in Pay Status      53  

15.3

   Loans      53  

ARTICLE XVI TOP-HEAVY PROVISIONS

     54  

16.1

   Top-Heavy Status      54  

16.2

   Definitions      54  

16.3

   Minimum Contribution      55  

16.4

   Compensation      55  

16.5

   Collective Bargaining Agreements      55  

 

- v -



--------------------------------------------------------------------------------

ARTICLE XVII MISCELLANEOUS

     56  

17.1

   Duty To Furnish Information and Documents      56  

17.2

   BAC’s Statements and Available Information      56  

17.3

   No Enlargement of Employment Rights      56  

17.4

   Applicable Law      56  

17.5

   Forum Selection and Limitations on Actions      56  

17.6

   No Guarantee      56  

17.7

   Unclaimed Funds      56  

17.8

   Merger or Consolidation of Plan      57  

17.9

   Interest Nontransferable      57  

17.10

   Prudent Man Rule      57  

17.11

   Limitations on Liability      58  

17.12

   Indemnification      58  

17.13

   Headings      58  

17.14

   Gender and Number      58  

17.15

   ERISA and Approval Under Internal Revenue Code      58  

17.16

   Rules Relating to Veterans Reemployment Rights Under USERRA      59  

17.17

   Conditions on Contributions      60  

17.18

   Exclusive Benefit of Employees      60  

17.19

   Section 16 of the Securities Exchange Act of 1934      61  

17.20

   Severability      61  

17.21

   Successors      61  

17.22

   Withholding of Taxes      61  

17.23

   Electronic Media      61  

17.24

   Special ESOP Provisions      62  

17.25

   Back Pay Awards      62  

17.26

   Mental or Physical Incompetency      63  

17.27

   Recoupment of Overpayments      64  

 

APPENDIX A

 

—

 

PRIOR PLANS

     A-1  

APPENDIX B

 

—

 

ACCOUNT MAPPING SCHEDULE

     B-1  

APPENDIX C

 

—

 

PARTICIPATING UNION GROUPS

     C-1  

APPENDIX D

 

—

 

PUERTO RICO QUALIFICATION PROVISIONS

     D-1  

 

- vi -



--------------------------------------------------------------------------------

APPENDIX E

 

—

  SPECIAL PROVISIONS FOR PARTICIPANTS TRANSFERRED IN CONNECTION WITH THE SALE TO
NOVOLEX HOLDINGS, LLC      E-1  

APPENDIX F

 

—

  SPECIAL PROVISIONS FOR PARTICIPANTS TRANSFERRED IN CONNECTION WITH THE SALE TO
RAWLINGS PARENT, INC.      F-1  

APPENDIX G

 

—

  SPECIAL PROVISIONS FOR PARTICIPANTS TRANSFERRED IN CONNECTION WITH THE SALE TO
GP MIDCO, LLC      G-1  

 

- vii -



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

As Amended and Restated Effective January 1, 2018

INTRODUCTION

The Newell Brands Employee Savings Plan (the “Plan”) was initially adopted
effective January 1, 2018, to reflect the merger of the following defined
contribution plans with and into the Newell Rubbermaid 401(k) Savings and
Retirement Plan to form the Plan:

BOC Plastics, Inc. 401(k) Plan

Jarden Corporation Savings and Retirement Plan

Jarden Standard 401(k) Savings Plan

Jostens 401(k) Retirement Plan

Ln Co 401(k) Retirement Savings Plan

Smith Mountain Industries, Inc. 401(k) Plan

The Waddington Group 401(k) Plan

The Plan as set forth herein is an amendment and restatement of the initially
adopted Plan and is also effective January 1, 2018 (except as otherwise provided
herein).

The portion of the Plan that is not invested at any given time in the Company
Stock Fund is designated as a profit sharing plan for purposes of Code
Section 401(a)(27)(B). The portion of the Plan that is invested at any given
time in the Company Stock Fund is designated as a stock bonus plan, within the
meaning of Treasury Regulation Section 1.401-1(b)(1)(iii) and an “employee stock
ownership plan” or “ESOP,” within the meaning of Code Section 4975(e)(7), that
is designed to invest primarily in Company Stock. The Plan includes a cash or
deferred arrangement intended to qualify under Code Section 401(k) and a
matching contribution feature intended to satisfy the safe harbor requirements
under Treasury Regulation Section 1.401(k)-3(c) and 1.401(m)-3(c). The Plan is
intended to qualify under Code Section 401(a), and the trust which is a part of
the Plan, is intended to be exempt from federal income tax under Code
Section 501(a).

The Plan is intended to be an “ERISA Section 404(c) plan” as defined in
Department of Labor Regulations Section 2550.404c-1(b) and an “eligible
individual account plan,” within the meaning of ERISA Section 407(d)(3).

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Whenever used herein the following words and phrases shall have the meanings
stated below unless a different meaning is plainly required by the context:

1.1 “Account” means a Participant’s, Beneficiary’s or Alternate Payee’s account
under the Plan, consisting of one or more of the following Sub-Accounts
established pursuant to the provisions of Sections 6.1(a) or 6.1(b) on behalf of
such individual:

 

  (a)

After-Tax Sub-Account.

 

  (b)

After-Tax Rollover Sub-Account.

 

  (c)

Non-Safe Harbor Employer Sub-Account.

 

  (d)

Pre-Tax Sub-Account.

 

  (e)

Prior Jarden Savings Plan Employer Contribution Sub-Account.

 

  (f)

Prior Jarden Savings Plan New Employer Match Sub-Account.

 

  (g)

Prior Jarden Savings Plan Regular Match Sub-Account.

 

  (h)

Prior Jarden Standard Plan Match Sub-Account.

 

  (i)

Prior Lifoam Employer Contribution Sub-Account.

 

  (j)

Prior Neff Contribution Sub-Account.

 

  (k)

Prior Newell Plan RSP Contribution Sub-Account.

 

  (l)

Prior Plan Pension Sub-Account.

 

  (m)

Prior Quickie Employer Sub-Account.

 

  (n)

Prior Union Retirement Contribution Sub-Account.

 

  (o)

Prior USPC Match Sub-Account.

 

  (p)

Prior Waddington Plan Pre-Tax Sub-Account.

 

  (q)

Prior Waddington Plan Match Sub-Account.

 

  (r)

PR Pre-Tax Sub-Account.

 

  (s)

PR Non-Safe Harbor Sub-Account.

 

  (t)

PR Safe Harbor Match Sub-Account.

 

2



--------------------------------------------------------------------------------

  (u)

Prior PR RSP Sub-Account.

 

  (v)

QVEC Sub-Account.

 

  (w)

Rollover Sub-Account.

 

  (x)

Roth Sub-Account.

 

  (y)

Roth Rollover Sub-Account.

 

  (z)

Safe Harbor Employer Sub-Account.

1.2 “Alternate Payee” means a Spouse, former Spouse, child or other dependent of
a Participant to whom a right to receive all or a portion of the benefits
payable with respect to the Participant under the Plan is assigned, in
accordance with Code Section 414(p).

1.3 “Annual Addition” means, subject to any exclusions provided under the
applicable rules of Code Section 415, the sum of the following amounts credited
to a Participant’s Account for the Limitation Year:

(a) Elective Deferrals (other than Catch-up Contributions),

(b) Matching Contributions,

(c) Amounts allocated to an individual medical account as defined in Code
Section 415(1)(2), which is part of a pension or annuity plan maintained by the
Employer,

(d) Amounts derived from contributions paid or accrued which are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee, as defined in Code Section 419A(d)(3), under a welfare benefit fund as
defined in Code Section 419(e), maintained by the Employer,

(e) Any other amounts treated as “annual additions” under Code Section 415 and
the Treasury Regulations issued thereunder.

The following types of payments shall not be treated as Annual Additions for
purposes hereof: Catch-up Contributions, dividends on Company Stock that are
reinvested in the Company Stock Fund, the restoration of a Participant’s Account
in accordance with Code Section 411(a)(3)(D) or Code Section 411(a)(7)(D) or
resulting from a repayment of cashouts (as described in Code Section 415(k)(3))
under a governmental plan (as defined in Code Section 414(d)), restorative
payments within the meaning of Treasury Regulation
Section 1.415(c)-1(b)(2)(ii)(C) and any other amounts not treated as “annual
additions” under Code Section 415 and the Treasury Regulations issued
thereunder.

1.4 “Annuity Starting Date” means “annuity starting date” as defined under Code
Section 417(f).

 

3



--------------------------------------------------------------------------------

1.5 “BAC” means the Newell Operating Company U.S. Benefits Administration
Committee or its delegate, as provided for under Article XIII.

1.6 “Beneficiary” means the person, persons, or entity designated or determined
pursuant to the provisions of Section 12.1.

1.7 “BIC” means the Newell Operating Company U.S. Benefits Investment Committee
or its delegate, as provided for under Article XIII.

1.8 “Board” means the board of directors of the Company or its delegate.

1.9 “Catch-up Contribution” means, in the case of a Participant who will reach
at least age 50 on or before the last day of a taxable year, such additional
amount of Elective Deferrals that are permitted under Code Section 402(g)(1)(C).

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

1.11 “Committee” means, as applicable, the GBOC, BAC and/or BIC, subject to
their respective charters.

1.12 “Company” means Newell Operating Company, a Delaware corporation, or any
successor thereto, or any delegate thereof.

1.13 “Company Stock” means the common stock of Newell Brands Inc.

1.14 “Company Stock Fund” means the Investment Fund maintained to invest
primarily in shares of Company Stock.

1.15 “Contribution” means, as applicable, Catch-up Contribution, Matching
Contribution, Pre-Tax Contribution, Rollover Contributions and Roth
Contribution.

1.16 “Covered Pay” means the Participant’s earnings amount under subsection (a),
subject to subsections (b), (c) and (d), as follows:

(a) Earnings. The Participant’s regular pay for services rendered as an Eligible
Employee, plus any overtime pay, shift differential pay, vacation pay, holiday
pay, sick pay, bereavement leave pay, jury duty pay, short-term disability pay
paid by a Participating Employer, commissions and commissions-based pay, any
payment classified by a Participating Employer as “call-in pay,” and any lump
sum payment received in lieu of an increase in the Participant’s regular pay (as
agreed to by a Participating Employer and any collective bargaining unit during
the term of the applicable bargaining agreement). Covered Pay also includes any
pre-tax elective deferral amounts under Code Sections 125, 132(f) or 402(e)(3).

(b) Excluded Amounts. A Participant’s Covered Pay shall not include the annual
performance-based bonus and any other payment classified by a Participating
Employer as a “bonus,” reimbursements or other expense allowances (including
moving and automobile expenses), cash and noncash fringe benefits, severance
pay, all income, including gain or loss, relating to Employer stock or stock
options, contributions or benefits under this Plan or any other

 

4



--------------------------------------------------------------------------------

pension, profit sharing, insurance, hospitalization or other plan or policy
maintained by a Participating Employer for his benefit (other than pre-tax
elective deferral amounts under Code Sections 125, 132(f) or 402(e)(3) and
short-term disability pay paid by a Participating Employer), contributions to a
nonqualified deferred compensation plan maintained by a Participating Employer,
any distributions from a nonqualified deferred compensation plan and all other
nonrecurring, extraordinary or unusual payments.

(c) Post-Severance Earnings. A Participant’s Covered Pay shall exclude any
amount paid after the Participant’s Severance From Employment unless such amount
(a) is otherwise includible as Covered Compensation, (b) is paid by the later of
2-1⁄2 months after the Participant’s Severance From Employment or the last day
of the Plan Year in which the Severance From Employment occurs, and (c) such
payment is either (i) regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), a commission or
commissions-based pay, or a similar payment that would have been paid to the
Participant prior to the Participant’s Severance From Employment if the
Participant had continued in employment with a Participating Employer or
(ii) payment for unused accrued sick, vacation or other leave, provided, that,
the Participant would have been able to use the leave if employment had
continued with a Participating Employer.

(d) Special rule for military service. The Covered Pay of a Participant who is
absent from employment as an Eligible Employee to perform service in the
uniformed services (as defined in Chapter 43 of Title 38 of the United States
Code), will include any differential pay, as defined below, he receives or is
entitled to receive from a Participating Employer. For purposes of this
paragraph, “differential pay” means any payment described in Code
Section 3401(h)(2) as a payment made to the Participant by a Participating
Employer, with respect to a period during which the Participant is performing
service in the uniformed services while on active duty for a period of more than
thirty (30) days that represents all or a portion of the wages the Participant
would have received if he had continued employment with a Participating Employer
as an Eligible Employee.

(e) Considered Earnings. A Participant’s Covered Pay shall be based solely on
his earnings: (1) as an Eligible Employee (and thereby only from a Participating
Employer); and (2) during the portion of the Plan Year he is a Participant. The
annual Covered Pay of each Participant taken into account in determining
allocations for any Plan Year shall only include otherwise eligible amounts that
are paid within that Plan Year or would have been paid within that Plan Year but
for an election under Code Section 125, 132(f)(4) or 401(k).

(f) Code Section 401(a)(17) Limit. The annual Covered Pay of each Participant
taken into account in determining allocations for any Plan Year shall not exceed
$275,000 for 2018, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B). Annual Covered Pay means Covered Pay during the Plan
Year for which allocations are determined. The cost-of-living adjustment in
effect for a calendar year applies to annual Covered Pay for the Plan Year that
begins with or within such calendar year.

1.17 “Disability” means a physical or mental condition as determined by the
Social Security Administration or an Employer-sponsored long-term disability
plan.

 

5



--------------------------------------------------------------------------------

1.18 “Elective Deferral Agreement” means an agreement by a Participant made
pursuant to Section 3.1 to have Elective Deferrals made to the Plan on his
behalf.

1.19 “Elective Deferrals” means the Pre-Tax Contributions and Roth Contributions
(in each case, including Catch-up Contributions) contributed by a Participating
Employer on behalf of a Participant pursuant to the provisions of Sections 3.1
or 3.2.

1.20 “Eligible Employee” means each Employee of a Participating Employer, other
than:

(a) an Employee covered by a collective bargaining agreement between employee
representatives and an Employer, unless he is in a Participating Union Group;

(b) an Employee who is a nonresident alien and who receives no income from
sources within the United States;

(c) a Leased Employee;

(d) Interns (full-time students at an accredited educational institution or
anyone else who is designated as an “intern” under the Employer’s personnel
policy);

(e) Employees who are residents of Puerto Rico paid on a Puerto Rico payroll;
and

(f) any Employee for the period during which he is eligible under a separate
401(k) plan of an Employer.

1.21 “Employee” means any person who is employed by an Employer on a United
States payroll, including a Leased Employee, but excluding a person who is
classified by the Employer as an independent contractor, consultant or paid out
of accounts payable on the books and records of the Employer.

1.22 “Employer” means the Company and all of its Related Employers.

1.23 “Employment Commencement Date” means the first day for which an Employee is
entitled to be credited with an Hour of Service.

1.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.25 “ESOP Feature” means the portion of the Plan, as described in the
Introduction to the Plan, that has been designated as an “employee stock
ownership plan” within the meaning of Code Section 4975(e)(7).

1.26 “Expense Account” means the account established pursuant to the provisions
of Section 6.1(e).

 

6



--------------------------------------------------------------------------------

1.27 “Forfeiture Account” means the account established pursuant to the
provisions of Section 8.6.

1.28 “GBOC” means the Newell Operating Company Global Benefits Oversight
Committee or its delegate, as provided for under Article XII.

1.29 “Hour of Service” means:

(a) each hour for which an individual is paid or entitled to payment for the
performance of duties as an Employee for the Employer;

(b) each hour for which an individual is directly or indirectly paid as an
Employee by the Employer or is entitled to payment from the Employer during
which no duties are performed by reason of vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or day that
the Employee is so paid;

(c) each hour for which an individual has been credited as an Employee with back
pay awarded or agreed to by the Employer, irrespective of mitigation of damages,
credited to the period to which the award or agreement relates rather than the
period in which the award, agreement or payment is made;

(d) in the case of an individual who was a Leased Employee, each hour for which
he would be credited with hours of service under subsections (a), (b) or
(c) above for his period of employment during which he would have been a Leased
Employee but for the requirement that substantially full-time services be
performed for at least one year; and

(e) solely for purposes of determining whether a Break in Service has occurred,
an approved leave of absence granted by the Employer to the Employee pursuant to
the Family and Medical Leave Act, if the Employee returns to work for the
Employer at the end of such leave of absence.

Hours of Service shall be credited:

(i) in the case of Hours of Service referred to in subsection (a) above, for the
computation period in which the duties are performed;

(ii) in the case of Hours of Service referred to in subsections (b) and (e)
above, for the computation period or periods in which the period during which no
duties are performed occurs; and

(iii) in the case of Hours of Service for which back pay is awarded or agreed to
by the Employer in subsection (c) above, for the computation period or periods
to which the award or agreement pertains rather than to the computation period
in which the award, agreement or payment is made.

1.30 “Investment Fund” means any fund maintained by the Trustee and referred to
in Article VII. For the avoidance of doubt, the Company Stock Fund and
Self-Directed Brokerage Accounts shall be considered Investment Funds.

 

7



--------------------------------------------------------------------------------

1.31 “Leased Employee” means any person who pursuant to an agreement between the
Employer and any other person (“leasing organization”) has performed services
for the Employer on a substantially full-time basis for a period of at least one
year, and such services are performed under the primary direction or control of
the Employer.

1.32 “Legacy Account” means an account which was maintained under a Legacy Plan
on behalf of a person who was a participant in such plan at any time prior to
the Restatement Effective Date, and which was merged into the Plan at the Merger
Effective Time.

1.33 “Legacy Plan” means the Newell Rubbermaid 401(k) Savings and Retirement
Plan or a Prior Plan, each as in effect immediately prior to the Merger
Effective Time, as the context shall require.

1.34 “Limitation Year” means the calendar year.

1.35 “Matching Contribution” means an amount contributed to the Plan by a
Participating Employer in accordance with Section 4.1 in respect of a Pre-tax
Contribution or Roth Contribution (including, in each case, a Catch-Up
Contribution) contributed to the Plan on behalf of a Participant.

1.36 “Merger Effective Time” means 11:59 p.m. Eastern Standard Time on
December 31, 2017.

1.37 “Normal Retirement Age” means the date a Participant attains age sixty-five
(65).

1.38 “Participant” means any current or former Employee for whom an Account is
established under Section 6.1.

1.39 “Participating Employer” means the Company and each Related Employer which,
with the permission of, and subject to any conditions imposed by, the Company,
adopts this Plan. The Company shall act as the agent of each Participating
Employer for all purposes of administration of the Plan. Effective May 14, 2018,
an entity shall cease to be a Participating Employer upon the first of the
following to occur:

(a) the entity withdraws as a Participating Employer by submitting to the
Company a written instrument duly authorized by its board of directors or other
governing body, with a prospective withdrawal date,

(b) the entity ceases to be a Related Employer on account of the sale of its
issued and outstanding stock (or such other ownership interest of such entity),
provided that such entity shall, subject to the prior written approval of the
BAC, remain a Participating Employer pursuant to the terms of a written
transition services agreement or like agreement, entered into by the Company or
affiliate and the buyer (or buyers) of such stock (or such other ownership
interest of such entity); provided, that the BAC shall be authorized to impose
such terms, conditions and limitations on such transitional participation as the
BAC shall determine, in its sole discretion, to be necessary, appropriate or
desirable to assure the continued compliance of the Plan with the requirements
of the Code and ERISA, or

 

8



--------------------------------------------------------------------------------

(c) the Company terminates the participation of such entity, effective as of
such date as shall be established by the Company.

1.40 “Participating Union Group” means a group of employees covered by a
collective bargaining agreement between Employee representatives and a
Participating Employer which provides for participation in the Plan. The
Participating Union Groups are listed in Appendix C.

1.41 “Plan” means the Newell Brands Employee Savings Plan, as provided herein,
and as amended from time to time.

1.42 “Plan Year” means the twelve (12) month period from January 1 through
December 31 of each calendar year.

1.43 “Pre-Tax Contribution” means an amount contributed to the Plan by a
Participating Employer on behalf of a Participant that is intended to meet the
requirements of Code Section 402(e)(3), pursuant to an Elective Deferral
Agreement in accordance with Section 3.1.

1.44 “Prior Plan” means a plan intended to meet the qualification requirements
of Code Section 401(a) which has been merged with and into the Plan. A list of
Prior Plans is set forth in Appendix A.

1.45 “Prior Plan Merger Date” means the effective date as of which a Prior Plan
merged into the Plan, as indicated in Appendix A.

1.46 “Prior Plan Participant” means a Participant who was a participant under a
Prior Plan, or in the event of his death, his Beneficiary.

1.47 “Qualified Default Investment Alternative” means the Investment Fund(s)
selected by the BIC, in accordance with ERISA Section 404(c)(5), to be the fund
to which Contributions are to be credited absent a direction by a Participant,
Beneficiary or Alternate Payee.

1.48 “Qualified Joint and Survivor Annuity” means an annuity purchased with the
proceeds of the Participant’s Prior Plan Pension Sub-Account (or portion
thereof, in accordance with the provisions of Section 11.5(a)), if any, as
follows:

(a) for a married Participant (determined as of the Annuity Starting Date), an
immediate life annuity with continuing payments for the life of his surviving
Spouse equal to fifty percent (50%) of the amount of the payments made to the
Participant; and

(b) for an unmarried Participant (determined as of the Annuity Starting Date), a
single life annuity.

 

9



--------------------------------------------------------------------------------

1.49 “Qualified Optional Survivor Annuity” means an annuity purchased with the
proceeds of the Participant’s Prior Plan Pension Sub-Account (or portion
thereof, in accordance with the provisions of Section 11.5(a)), if any, that
provides monthly payments to the Participant for his life, with continuing
payments for the life of his surviving Spouse (determined as of the Annuity
Starting Date) equal to seventy-five percent (75%) of the amount of the payments
made to the Participant, and meets applicable actuarial equivalence requirements
under Code Section 417(g).

1.50 “Qualified Preretirement Survivor Annuity” means a single life annuity
purchased with the proceeds of the Participant’s Prior Plan Pension Sub-Account,
if any, and payable to the Participant’s surviving Spouse. A former Spouse shall
be treated as the surviving Spouse to the extent provided under a qualified
domestic relations order as described in Code Section 414(p).

1.51 “Related Employer” means (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; (ii) any trade or business (whether incorporated or
unincorporated) that is under common control (as defined in Code Section 414(c))
with the Company; (iii) any member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; and (iv) any member of the same
group of associated organizations (as defined in Code Section 414(o) of the
Code) that includes the Company.

1.52 “Required Beginning Date” means April 1 of the calendar year following the
later of:

(a) the calendar year in which the Participant attains age 701/2; or

(b) the calendar year in which he leaves the employ of the Employer, unless he
is a five percent (5%) owner (as defined in Code Section 416) of the Employer,
in which case this subsection (b) shall not apply.

1.53 “Restatement Effective Date” means January 1, 2018, the effective date of
the amendment and restatement of the Plan.

1.54 “Rollover Contribution” means an amount contributed to the Plan by an
Eligible Employee in accordance with Section 3.3, including a Pre-Tax Rollover
Contribution and a Roth Rollover Contribution, as follows:

(a) “Pre-Tax Rollover Contribution” is an amount contributed by the Participant
to the Plan pursuant to a rollover of assets in accordance with Section 3.2 of
the Plan, other than a Roth Rollover Contribution; and

(b) “Roth Rollover Contribution” is an amount from a designated Roth account
described in Code Section 402A(b)(2)(A) under another retirement plan that is
contributed by the Participant to the Plan pursuant to a rollover of assets in
accordance with Section 3.2 of the Plan and Code Section 402A(c)(3).

1.55 “Roth Contribution” means an Elective Deferral amount contributed by a
Participating Employer on behalf of a Participant pursuant to the provisions of
Section 3.1, that is intended to be a “designated Roth contribution” under Code
Section 402A(c).

 

10



--------------------------------------------------------------------------------

1.56 “Section 415 Compensation” of a Participant for any Limitation Year means
compensation under Treasury Regulations Section 1.415(c)-2(d)(2) (referred to as
short form Section 415 compensation), which is incorporated herein by reference,
subject to the following adjustments:

(a) Inclusions. Section 415 Compensation shall include any amount which is
contributed by the Participating Employer pursuant to a salary reduction
agreement and which is not includible in the gross income of an Eligible
Employee under Code Sections 125 and 402(e)(3) and, elective amounts that are
not includible in the gross income of the Employee by reason of Code Sections
132(f)(4), 402(h)(1)(B), 402(k) and 457(b).

(b) Exclusions. Section 415 Compensation shall exclude any amount paid after a
Participant’s Severance From Employment unless such amount (a) is paid by the
later of 2-1⁄2 months after Severance From Employment or the last day of the
Limitation Year in which the Severance From Employment occurs, and (b) such
payment is regular compensation for services during the Participant’s regular
working hours, compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), a commission, a bonus or
other similar payment or vacation pay.

(c) Special rule for military service. The Section 415 Compensation of a
Participant who is absent from employment as an Eligible Employee to perform
service in the uniformed services (as defined in Chapter 43 of Title 38 of the
United States Code), will include any differential pay, as defined below, he
receives or is entitled to receive from a Participating Employer. For purposes
of this paragraph, “differential pay” means any payment described in Code
Section 3401(h)(2) as a payment made to the Participant by a Participating
Employer, with respect to a period during which the Participant is performing
service in the uniformed services while on active duty for a period of more than
thirty (30) days that represents all or a portion of the wages the Participant
would have received if he had continued employment with a Participating Employer
as an Eligible Employee.

(d) 401(a)(17) limit. In no event, however, shall the Section 415 Compensation
of a Participant taken into account under the Plan for any Limitation Year
exceed the limit in effect under Code Section 401(a)(17) ($275,000 for
Limitation Years beginning in 2018), subject to adjustment annually as provided
in Code Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar
increase in effect on January 1 of any calendar year, if any, is effective for
Limitation Years beginning in such calendar year). If the Section 415
Compensation of a Participant is determined over a period of time that contains
fewer than twelve (12) calendar months, then the annual compensation limitation
described above shall be adjusted with respect to that Participant by
multiplying the annual compensation limitation in effect for the Limitation Year
by a fraction the numerator of which is the number of full months in the period
and the denominator of which is twelve (12); provided, however, that no
proration is required for a Participant who is covered under the Plan for fewer
than (12) months.

1.57 “Self-Directed Brokerage Account” means a brokerage account provided for
under Section 7.3.

 

11



--------------------------------------------------------------------------------

1.58 “Severance From Employment” has the meaning provided under Code
Section 401(k)(2)(B)(i)(I).

1.59 “Spouse” means any individual lawfully married to a Participant under
applicable state or foreign domestic relations laws.

1.60 “Temporary Employee” means an Employee who is classified on the Employer’s
Human Resource Information System (or successor such information system) as a
“temporary employee.”

1.61 “Trust” or “Trust Fund” means all money, securities and other property held
under the Trust Agreement for the purposes of the Plan.

1.62 “Trust Agreement” means the agreement between the Company and the Trustee
governing the administration of the Trust, as it may be amended from time to
time.

1.63 “Trustee” means the entity appointed by the Company to administer the
Trust.

1.64 “Valuation Date” means each business day of the Plan Year.

1.65 “YCC Retail Employee” means an Employee of The Yankee Candle Company, Inc.
(“YCC”), as reported on Jarden Corporation’s Human Resource Information System
(or successor such information system), who is employed at any of YCC’s retail
locations other than in YCC’s “Buyer or Visual Merchandiser Department,” or is a
“District Sales Manager.”

1.66 “Year of Eligibility Service” means, subject to subsections (a), (b) and
(c) below, (i) the twelve (12) consecutive month period commencing on an
Employee’s Employment Commencement Date during which he completes at least one
thousand (1,000) Hours of Service or, thereafter, any Plan Year which commences
after his Employment Commencement Date during which he completes at least one
thousand (1,000) Hours of Service or (ii) if such Employee is credited with less
than five hundred and one (501) Hours of Service during any aforementioned
measurement periods, the twelve (12) consecutive month period commencing on the
date on which he is again credited with an Hour of Service during which he
completes at least one thousand (1,000) Hours of Service or, thereafter, any
Plan Year which commences after the date on which he is again credited with an
Hour of Service during which he completes one thousand (1,000) Hours of Service.

(a) Considered Service. Crediting. An Eligible Employee’s Year of Eligibility
Service shall be based on his Hours of Service: (i) as an Employee with the
Company and any Related Employer; and (ii) during any prior or current period,
including before the Restatement Effective Date. A Year of Eligibility Service
shall be credited on the day as of which an Eligible Employee satisfies the one
thousand (1,000) Hours of Service requirement during a measurement period
referred to in the foregoing provisions of this Section 1.66.

(b) Disregarded Years. An Eligible Employee’s Year of Eligibility Service shall
not be disregarded, regardless of the period of time that may elapse between the
date, if any, on which such Employee has a Severance from Employment and the
date on which he is again credited with an Hour of Service upon his return to
employment.

 

12



--------------------------------------------------------------------------------

(c) Past Service Credit. Unless otherwise provided by an applicable Appendix, an
Eligible Employee shall be credited with Years of Eligibility Service for
service with any Related Employer during any prior period, including before the
employer became a Related Employer.

ARTICLE II

PARTICIPATION

2.1 Eligibility Requirements and Enrollment.

(a) Existing Participants. An individual who (i) was a participant in a Legacy
Plan immediately prior to the Restatement Effective Date and (ii) remains an
Eligible Employee on the Restatement Effective Date shall remain a Participant
hereunder as of the Restatement Effective Date. The deferral election in effect
immediately prior to the Restatement Effective Date of any such individual shall
remain in full force and effect.

(b) New Participants – Other than YCC Retail Employees and Temporary Employees.
Subject to Section 2.1(c), an individual who is not described in the foregoing
subsection (a) shall be eligible to become a Participant on the first date that
coincides with or follows the Restatement Effective Date on which he is credited
with an Hour of Service as an Eligible Employee.

(c) New Participants – YCC Retail Employees and Temporary Employees.

(i) A YCC Retail Employee or a Temporary Employee who is not described in the
foregoing subsection (a) and was an Employee at any time prior to the
Restatement Effective Date, but had not at any time prior to the Restatement
Effective Date met the eligibility and entry date requirements of the Legacy
Plan then sponsored or maintained by his employer, shall be eligible to become a
Participant on the latest of (A) the date on which he becomes an Eligible
Employee, (B) the Restatement Effective Date, or (C) his completion of one Year
of Eligibility Service.

(ii) A YCC Retail Employee or a Temporary Employee who is not described in the
foregoing subsection (a), and was an Employee at any time prior to the
Restatement Effective Date and had at any time prior to the Restatement
Effective Date met the eligibility and entry date requirements of the Legacy
Plan then sponsored or maintained by his employer (whether or not he in fact
became a participant in such Legacy Plan) shall be eligible to become a
Participant on the later of (A) the date on which he becomes an Eligible
Employee or (B) the Restatement Effective Date.

(iii) A YCC Retail Employee or a Temporary Employee who was not an Employee at
any time prior to the Restatement Effective Date shall be eligible to become a
Participant upon the later of (A) his completion of one Year of Eligibility
Service or (B) the date on which he becomes an Eligible Employee; provided that
if such Employee was previously at any time eligible to participate in the Plan,
such Employee shall be eligible to become a Participant on the date on which he
becomes an Eligible Employee.

 

13



--------------------------------------------------------------------------------

(iv) Notwithstanding Section 2.1(c)(iii), effective January 1, 2019, a Temporary
Employee who was an Employee of Chesapeake Bay Candle Company LLC or Pacific
Trade International, LLC at any time prior to January 1, 2019 (including any
period before each of Chesapeake Bay Candle Company LLC and Pacific Trade
International LLC became a Related Employer) shall be eligible to become a
Participant on the date on which he becomes an Eligible Employee.

(d) Initial Enrollment. Subject to Section 2.1(a), an Eligible Employee may, at
any time on or after meeting the participation requirements of any of the
foregoing Sections 2.1(b) or (c), commence to have Elective Deferrals made on
his behalf by submitting an Elective Deferral Agreement. Elective Deferrals
shall commence as soon as practicable following the date on which the
Participant submits such Elective Deferral Agreement, but in no event prior to
the date on which he met such foregoing participation requirements. An Elective
Deferral Agreement shall include, without limitation, an election to defer
Covered Pay as a Pre-Tax Contribution and/or Roth Contribution and have it
contributed to the Plan, a Beneficiary designation and an investment direction

(e) Amendment, Suspension or Revocation of Elective Deferral Agreement. A
Participant may increase or decrease at any time the percentage of his Elective
Deferrals, which change shall be effective as soon as administratively
practicable after an Elective Deferral Agreement specifying the change is
submitted by the Participant. A Participant may voluntarily suspend Elective
Deferrals for an indefinite period of time. Such suspension shall be effective
as soon as administratively practicable after the Participant submits an
Elective Deferral Agreement specifying such change. A Participant shall not be
permitted to make up Elective Deferrals for any period of suspension. A
Participant who makes an election to suspend Elective Deferrals pursuant to this
subsection may again commence to have Elective Deferrals made on his behalf by
submitting an Elective Deferral Agreement, in which case Elective Deferrals
shall commence as soon as administratively practicable after the Elective
Deferral Agreement is submitted. The BAC, at its election, may amend, suspend or
revoke an Elective Deferral Agreement with a Participant at any time if the BAC
determines that such amendment, suspension or revocation is necessary to ensure
that the contribution limits of Article V are satisfied for the Plan Year.

2.2 Active Participation; Suspension/Termination of Participation.

(a) Active Participant. An active Participant shall be a Participant who has not
ceased to be an Eligible Employee.

(b) Inactive Participant. A Participant shall be an inactive Participant upon
ceasing to be an Eligible Employee. An inactive Participant shall not be
eligible to make a Pre-Tax Contribution, Roth Contribution or other contribution
to the Plan, but shall maintain an Account balance.

 

14



--------------------------------------------------------------------------------

(c) Former Participant. A Participant shall cease to be a Participant, and shall
thereby become a former Participant upon the date his Plan Account is completely
distributed or forfeited under the terms of the Plan.

(d) Inactive Puerto Rico Participants. Employees who are residents of Puerto
Rico and are paid on a Puerto Rico payroll on or after the Restatement Effective
Date, and who were active Participants prior to the Restatement Effective Date,
became inactive Participants as of the Restatement Effective Date and are
subject to the provisions contained in Appendix D.

2.3 Reemployment of a Participant. If an inactive Participant or former
Participant is reemployed as an Eligible Employee, he shall be eligible to
participate in the Plan as soon as practicable thereafter.

ARTICLE III

PARTICIPANT CONTRIBUTIONS

3.1 Elective Deferrals.

(a) General. A Participant may elect to reduce his Covered Pay prospectively by
any whole percentage between 1% and 75%, on a payroll period basis, and have
such amounts contributed on his behalf to the Plan as Elective Deferrals. A
Participant may designate all or a portion of such Elective Deferrals as Roth
Contributions, and any such designation shall be irrevocable once the Elective
Deferral provided for therein has been effected, provided that such designation
may be changed prospectively by the Participant by submitting a new Elective
Deferral Agreement. In the absence of such designation, any such Elective
Deferrals shall be Pre-Tax Contributions. The portion of a Participant’s
Elective Deferrals that are Catch-up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code Section 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of Catch-up Contributions. Roth Contributions by the
Participant are included in the Participant’s gross income pursuant to
applicable federal income tax law. Automatic increases in Elective Deferrals
shall be permitted.

(b) Payroll Withholding. Each Participating Employer shall reduce a
Participant’s Covered Pay, on a payroll period basis, in an amount equal to the
Elective Deferrals specified under the Participant’s Elective Deferral Agreement
and remit such amounts to the Trust.

(c) Remittance of Elective Deferrals to Trust. The Participating Employer shall
pay, or shall cause to pay, to the Trustee its Elective Deferrals as of the
earliest date on which such amounts can reasonably be segregated from the
Participating Employer’s general assets, which date shall not be later than the
15th business day of the month following the month containing the date on which
such amounts would otherwise have been payable to the Participants in cash.

(d) Allocation. Pre-Tax Contributions and Roth Contributions made on behalf of a
Participant for a payroll period shall be allocated to the Participant’s Pre-Tax
Sub-Account or Roth Sub-Account, as the case may be, established in accordance
with Section 6.1, as soon as administratively practicable following their
receipt by the Trustee.

 

15



--------------------------------------------------------------------------------

(e) Elective Deferral Limit. A Participant’s Elective Deferrals, together with
his other elective deferrals (as defined in Code Section 402(g)(3)) under any
other plan sponsored or maintained by the Employer for any taxable year of the
Participant, shall not exceed the amount set forth in Code Section 402(g)(1), as
adjusted by the Secretary of the Treasury. For the sake of clarity, in the case
of a Participant who will be at least age 50 on or before the last day of the
taxable year, the amount set forth in Code Section 402(g)(1) for such taxable
year is the combined amounts under Code Sections 402(g)(1)(B) and 402(g)(1)(C),
as adjusted by the Secretary of the Treasury. The BAC may limit a Participant’s
Elective Deferrals as necessary to comply with the foregoing limit. Any amount
contributed to the Plan by a Participating Employer on behalf of a Participant
for any Plan Year that is in excess of the limitations set forth in this
subsection, adjusted for earnings, gains, and losses allocable thereto, shall be
paid directly to the Participant within the time period set forth in Code
Section 402(g)(2). If a Participant has excess Elective Deferrals for a taxable
year, the distribution of such excess shall be comprised first of Roth
Contributions, if any, and then, to the extent an excess remains, from Pre-Tax
Contributions.

(f) Elective Deferral Authorization, Suspension. A Participant may authorize
Elective Deferrals under Section 3.1(a) at a rate which would exceed the legal
maximum dollar amount in effect under Code Section 402(g)(1) for the calendar
year, unless otherwise restricted by the BAC. However, a Participant’s Elective
Deferrals shall be suspended during the Plan Year if and at the time the
Participant’s aggregate Elective Deferrals for the calendar year, together with
any elective contributions made under any other plan of the Employer for the
calendar year, would exceed the maximum dollar amount in effect under Code
Section 402(g)(1) for the calendar year.

3.2 Rollover Contributions.

(a) Pre-Tax Rollover Contributions and Roth Rollover Contributions. An Eligible
Employee who has satisfied the eligibility requirements of Section 2.1 and
received a distribution of his interest in:

(i) a qualified plan described in Code Section 401(a)

(ii) qualified annuity plan under Code Section 403(a) (only as to Pre-Tax
Rollover Contributions);

(iii) an annuity contract described in Code Section 403(b); or

(iv) an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state

may elect, within sixty (60) days following the date such Eligible Employee
receives the distribution, to contribute all or any portion of the amount of
such distribution (as a Rollover Contribution to the Plan. Any portion of a
Rollover Contribution which is attributable to a “designated Roth contribution”
under Code Section 402A(c) shall be credited to his Roth Rollover Sub-Account.
All other Rollover Contributions shall be credited to his Rollover Sub-Account.

 

16



--------------------------------------------------------------------------------

The Trustee may also receive a direct rollover of an eligible rollover
distribution (as defined in Code Section 402(c)(4)) from the aforementioned
plans or annuity contracts, including a participant loan (in the context of a
corporate transaction where the Employer and selling party to the transaction
agree).

The Plan shall not accept a Rollover Contribution of:

(i) the portion of a distribution from an individual retirement account or
annuity described in Code Section 408(a) or 408(b) or Roth IRA described in Code
Section 408A,

(ii) after-tax sources other than from designated Roth accounts under the
aforementioned plans or annuity contracts from which the Plan otherwise accepts
Rollover Contributions, or

(iii) distributions of plan loan offset amounts as defined in Treasury
Regulation Section 1.402(c)-2, Q&A-9).

(b) Roth Rollover Contribution – Prior Administrator’s certification. A Roth
Rollover Contribution from a qualified plan described in Code Section 401(a),
annuity contract described in Code Section 403(b) or eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
shall be accepted by the Plan, provided that the administrator of the
transferring plan or annuity contract provides a written certification that
either:

(i) shows the first year of the five year period described in Code
Section 402A(d)(2)(B) and the portion of the distribution that consists of the
Participant’s Roth contributions (i.e., the Participant’s “tax basis”); or

(ii) states that the distribution to the Participant is a “qualified
distribution” within the meaning of Code Section 402A(d)(2).

(c) Tax Qualified Status of Transferring Plan. The Plan shall seek to verify the
tax qualified status of the transferring plan or annuity contract and compliance
with any applicable provisions of the Code relating to Rollover Contributions.
Rollover Contributions shall be received in cash.

(d) Remittance of Rollover Contributions to Trust. Rollover Contributions made
pursuant to this Section shall be remitted to the Trustee.

(e) Allocation. The amount contributed or transferred to the Plan pursuant to
this Section shall be credited to the Participant’s Pre-Tax Rollover Sub-Account
or Roth Rollover Contribution Sub-Account, as the case may be, established in
accordance with Section 6.1, as soon as administratively practicable following
receipt of such contributions by the Trust Fund.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

MATCHING CONTRIBUTIONS

4.1 Matching Contributions.

(a) Amount of Matching Contribution. Subject to an alternative Matching
Contribution for a Participating Union Group listed on Appendix C, for each
payroll period, each Participating Employer shall cause to be contributed on
behalf of each of its Eligible Employees who has an Elective Deferral Agreement
in effect for such payroll period a Matching Contribution in an amount equal to
one hundred percent (100%) of such Participant’s Elective Deferrals for such
payroll period, up to six percent (6%) of such Participant’s Covered Pay for
such payroll period.

(b) Remittance of Matching Contributions to Trust. Matching Contributions made
pursuant to this Section for a Plan Year shall be remitted to the Trustee within
the period of time prescribed by law for filing the income tax return of the
Company for the fiscal year of the Company (including extensions thereto) which
corresponds to such Plan Year.

(c) Allocation of Matching Contributions to Participants. Matching Contributions
made on behalf of a Participant shall be allocated to the Participant’s Safe
Harbor Employer Sub-Account, as the case may be, established in accordance with
Section 6.1, as soon as administratively practicable following receipt of the
Matching Contributions by the Trustee. An allocation pursuant to this Section
shall be made only to the Safe Harbor Employer Sub-Account of a Participant
whose Covered Pay was reduced through payroll deductions pursuant to an Elective
Deferral Agreement in effect for the applicable payroll period.

(d) Safe Harbor Matching Contribution. The Matching Contribution feature under
Section 4.1(a) is intended to comply with the safe harbor provisions of Code
Sections 401(k)(12)(B)(iii) and 401(m)(11)(B). Accordingly, the BAC shall
deliver a safe harbor notice in a manner consistent with Code
Section 401(k)(12)(D) and Treasury Regulations thereunder and in its discretion
take any other action to ensure continued satisfaction of such safe harbor
provisions.

ARTICLE V

CONTRIBUTION LIMITATIONS

5.1 Average Deferral Percentage (ADP) Test.

The Plan shall be treated as satisfying the average deferral percentage test
requirements of Code Section 401(k)(3)(A)(ii), since the Matching Contribution
feature under Section 4.1(a) complies with the safe harbor provisions of Code
Section 401(k)(12)(B)(iii).

 

18



--------------------------------------------------------------------------------

5.2 Average Contribution Percentage (ACP) Test.

The Plan shall be treated as satisfying the average contribution percentage test
requirements of Code Section 401(m)(3), since the Matching Contribution feature
under Section 4.1(a) complies with the safe harbor provisions of Code
Section 401(m)(11)(B).

5.3 Maximum Annual Additions.

(a) The maximum Annual Addition that may be contributed or allocated to a
Participant’s Account under the Plan for any Limitation Year shall not exceed
the lesser of (a) the amount set forth in Code Section 415(c)(1)(A), as adjusted
for increases in the cost-of-living under Code Section 415(d) ($55,000 for
Limitation Year 2018), or (b) 100 percent of the Participant’s Section 415
Compensation for the Limitation Year.

(b) If the BAC determines that the amount of a Participant’s Annual Additions
exceed the limitations set forth herein, the excess amounts shall be corrected
as permitted under the Internal Revenue Service’s Employee Plans Compliance
Resolution System, including any successor system or program thereto, or
pursuant to any other available guidance from the Internal Revenue Service or
U.S. Department of the Treasury.

ARTICLE VI

ACCOUNTS AND TRUST

6.1 Maintenance of Accounts.

(a) For each current or former Employee, whether or not an Eligible Employee,
who has a Legacy Account on the Restatement Effective Date, the BAC shall cause
to be created and maintained an Account and, to the extent necessary, one or
more Sub-Accounts. The BAC shall cause to be credited to each of such current or
former Employee’s Sub-Accounts such portion of such Legacy Account in accordance
with the provisions of Appendix B. For each such current or former Employee who
also has an Elective Deferral Agreement in effect at any time on or after the
Restatement Effective Date, the BAC shall cause to be created and maintained
such additional Sub-Accounts, if any, as necessary.

(b) For each Eligible Employee who does not have a Legacy Account on the
Restatement Effective Date, the BAC shall cause to be created and maintained an
Account and, to the extent necessary, one or more Sub-Accounts.

(c) For each Alternate Payee or Beneficiary who has a Legacy Account on the
Restatement Effective Date, the BAC shall cause to be created and maintained an
Account and, to the extent necessary, one or more Sub-Accounts. The BAC shall
cause to be credited to each of such individual’s Sub-Accounts such portion of
such Legacy Account in accordance with the provisions of Appendix B.

(d) The BAC shall create and maintain a Forfeiture Account in the event that
such an Account is required pursuant to Article VIII.

 

19



--------------------------------------------------------------------------------

(e) The BAC shall create and maintain an Expense Account to which shall be
credited the annual administrative fee charged to Participant Accounts pursuant
to Section 6.5.

(f) The BAC may delegate the responsibility for the maintenance of the Accounts
to a record keeper.

6.2 Allocations and Adjustments to Accounts. As of each Valuation Date, the
Trustee shall determine the balance of the Account of each Participant based on
amounts credited from the Legacy Accounts, contributions made under the
provisions of the Plan, the allocation of earnings, losses and expenses and
reductions for distributions and withdrawals made under the Plan.

6.3 Custody of Assets. The Trustee shall be the custodian of all of the assets
of the Trust, shall accept and receive all assets paid to it from time to time
by, or on behalf of, the Participating Employers pursuant to the terms of the
Trust, and shall hold, invest, reinvest, manage and administer those assets and
the incremental earnings and income thereof as the Trust Fund for the exclusive
benefit of Participants and their Beneficiaries as provided in Section 17.18.

6.4 Purpose of Trust Fund. The Trust Fund shall be maintained for the purposes
of the Plan and the assets thereof will be held, invested, administered and
distributed in accordance with the terms of the Trust.

6.5 Reasonable Plan Administration Expenses.

(a) An annual administrative fee, in such amount as shall be determined by the
BAC, shall be charged to the Account of each Participant as of the last day of
each quarter in a Plan Year and credited to the Expense Account to pay
reasonable expenses incurred in the administration of the Plan.

(b) All reasonable expenses incurred in the administration of the Plan shall be,
to the maximum extent permissible paid first from the Expense Account and then
from the Forfeiture Account, provided, that, reasonable expenses relating to an
individual Participant’s Account that are paid from the Trust Fund may be
charged, in the discretion of the BAC, to that Participant’s Account.

(c) Any amounts remaining in the Expense Account as of the end of a Plan Year
shall be allocated per capita to each Employee, whether or not a Participant,
who has satisfied the Plan’s eligibility requirements under Section 2.1 not
later than the last day of such Plan Year and is an Eligible Employee on the
last day of such Plan Year and credited to such Participant’s Non-Safe Harbor
Employer Sub-Account.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

INVESTMENT FUNDS

7.1 Investment Funds Established.

(a) The Plan shall offer at least three (3) Investment Fund options, in addition
to the Company Stock Fund and Self-Directed Brokerage Accounts. At least three
(3) such additional Investment Funds shall be diversified and shall have
materially different risk and return characteristics, in accordance with Code
Section 401(a)(35).

(b) The BIC shall have the responsibility for selecting all Investment Fund
options under the Plan including, without limitation, the Company Stock Fund and
Self-Directed Brokerage Accounts. The BIC may delegate its responsibility for
selecting all Investment Fund options under the Plan (other than the Company
Stock Fund and Self-Directed Brokerage Accounts) to an investment manager
(within the meaning of ERISA Section 3(38)).

(c) The investment manager appointed by the BIC in accordance with
Section 7.1(b) above, and subject to the requirements of Section 7.1(a) above,
may establish in its sole discretion from time to time one or more Investment
Funds or remove one or more Investment Funds from the Plan (in each case, other
than the Company Stock Fund or Self-Directed Brokerage Accounts).

(d) A Participant, Beneficiary or Alternate Payee may direct the investment of
his Account among the Investment Funds, subject to the terms of Section 7.5. The
Plan shall permit a Participant to make separate investment directions with
respect to the Participant’s Roth Sub-Account and Roth Rollover Sub-Account, if
any, on the one hand, and all Sub-Accounts other than the Participant’s Roth
Sub-Account and Roth Rollover Sub-Account on the other.

(e) The BAC shall cause to be furnished to Participants, Beneficiaries and
Alternate Payees descriptions of the Investment Funds. In addition, the BAC
shall cause to be furnished to all such persons such other information as may be
reasonably required by an investor to make an informed decision, and to
otherwise comply with the requirements of Code Section 404(c).

7.2 Investment Funds. The balance of each Participant’s, Beneficiary’s and
Alternate Payee’s Account will be invested among the various Investment Funds,
subject to the terms of Section 7.5. Each Investment Fund may be invested as a
single fund, however, without segregation of its assets to the Accounts of
Participants, Beneficiaries and Alternate Payees.

7.3 Self-Directed Brokerage Accounts. In addition to the Investment Funds made
available under the Plan, the BIC shall cause to be made available two
Self-Directed Brokerage Accounts—(a) one for a Participant’s, Beneficiary’s and
Alternate Payee’s Roth Sub-Account (if any) and Roth Rollover Sub-Account (if
any), and (b) another for all of the Participant’s, Beneficiary’s and Alternate
Payee’s other Sub-Accounts. Under the Self-Directed Brokerage Accounts, a
Participant, Beneficiary or Alternate Payee shall select the underlying
investments for investment of such Sub-Accounts. The BIC may limit or cause to
be limited the investments available under the Self-Directed Brokerage Accounts.
The BIC may limit the availability of the Self-Directed Brokerage Accounts to
Participants, Beneficiaries and Alternate Payees who have a balance in excess of
a uniform minimum dollar amount determined by the BIC.

 

21



--------------------------------------------------------------------------------

7.4 Initial Investment.

(a) All Plan Contributions and, subject to subsection (b) below, all amounts
transferred from the Legacy Plans, received by the Trustee shall be credited
initially to the portion of the Plan that is not comprised of the ESOP Feature,
and thereafter, among the Investment Funds selected by the Participant,
Beneficiary or Alternate Payee, and if none, to the Qualified Default Investment
Alternative.

(b) The portion of a Participant’s Legacy Accounts that is invested in the
company stock fund under the Newell Rubbermaid 401(k) Savings and Retirement
Plan immediately prior to the commencement of the “blackout period” (under
Section 101(i) of ERISA) under such plan at 4pm EST on December 22, 2017 shall
be, following the end of the blackout period, initially credited to the portion
of the Plan that is comprised of the ESOP Feature and invested in the Company
Stock Fund.

7.5 Self-Directed Investment of Accounts.

(a) Subject to the following limitations, each Participant shall direct that all
Contributions that are made by or on behalf of the Participant to the Plan and
the Participant’s Account be invested in one or more of the Investment Funds. In
the event of the Participant’s death, the Participant’s Beneficiary shall have
the authority to direct the investment of the Participant’s Account. In the
event that the Participant’s Account is split in favor of an Alternate Payee
pursuant to a Qualified Domestic Relations Order, the Alternate Payee shall have
the authority to direct the investment of the Account established for the
Alternate Payee.

(b) A Participant shall not be permitted to direct that more than twenty percent
(20%) of all Contributions for any payroll period that are made on behalf of the
Participant, or more than twenty percent (20%) of any Rollover Contribution made
by the Participant, be invested in the Company Stock Fund. A Participant shall
not be permitted to direct that more than ninety-five percent (95%) of all
Contributions for any payroll period that are made on behalf of the Participant,
or more than ninety-five percent (95%) of any Rollover Contribution made by the
Participant, be invested in the Self-Directed Brokerage Accounts.

(c) Absent a Participant investment direction, all Contributions that are made
by, or on behalf of, the Participant, shall be invested in the Qualified Default
Investment Alternative for the Plan.

(d) Each Participant shall have the right to modify the investment direction
made under subsection (a) above with respect to subsequent Contributions under
the Plan.

(e) Subject to subsections (f) and (g), and further in compliance with Code
Section 401(a)(35), each Participant, Beneficiary or Alternate Payee shall have
the right to direct that the portion of his Account held in any Investment Fund
be transferred, in whole or in part, to any other Investment Fund.

 

22



--------------------------------------------------------------------------------

(f) A Participant, Beneficiary or Alternate Payee shall only be permitted to
transfer (by exchange, rebalancing or otherwise) any portion of his Account that
is invested in an Investment Fund other than the Company Stock Fund to the
Company Stock Fund, to the extent that doing so will not cause the percentage of
the Participant’s, Beneficiary’s or Alternate Payee’s Account that is invested
in the Company Stock Fund to exceed twenty percent (20%) of his Account.

(g) A Participant, Beneficiary or Alternate Payee shall only be permitted to
transfer (by exchange, rebalancing or otherwise) any portion of his Account that
is invested in an Investment Fund other than the Self-Directed Brokerage
Accounts to the Self-Directed Brokerage Accounts, to the extent that doing so
will not cause the percentage of the Participant’s, Beneficiary’s or Alternate
Payee’s Account that is invested in the Self-Directed Brokerage Accounts to
exceed ninety-five percent (95%) of his Account.

(h) Any direction given by the Participant, Beneficiary or Alternate Payee
regarding the investment of his Account shall be effective as soon as
practicable after it is submitted.

7.6 Company Stock.

(a) The Company Stock Fund may from time to time acquire, hold and dispose of
Company Stock and cash for the Company Stock Fund in accordance with the
directions of Participants. The Trustee shall take reasonable efforts to retain
approximately between 0.5% and 3% of the total value of such fund as of any
Valuation Date in cash. Cash held by the Company Stock Fund shall be invested in
a money market fund or in such other manner as the BIC may from time to time
approve.

(b) The Company Stock Fund shall, to the extent possible, regardless of market
fluctuations, purchase, retain and sell Company Stock only to permit
distributions and transfers from and investments in the Company Stock Fund. The
Company Stock and cash held by the Plan for the Company Stock Fund shall be
allocated to the Account of each Participant in proportion to such Participant’s
investment in the Company Stock Fund. Subject to Section 17.24(d), dividends and
other distributions (if any) received by the Plan with respect to Company Stock
held for the Company Stock Fund shall be reinvested in the Company Stock Fund by
the Trustee.

(c) All voting, tender and similar rights appurtenant to Company Stock allocated
to a Participant’s Account shall be passed through to the Participant. The
Participant shall direct the Trustee as to the exercise of such rights and, upon
timely receipt of a valid direction, the Trustee shall exercise such rights as
directed by the Participant in accordance with the Trust Agreement, except in
the case where the Trustee determines that to do so would be inconsistent with
the provisions of Title I of ERISA. In the absence of a timely and valid
affirmative exercise of voting rights by a Participant, Company Stock allocated
to a Participant’s Account will be voted in the same proportions as Company
Stock for which the Trustee has received timely and valid instructions from
Participants, except in the case where the Trustee determines that to do so
would be inconsistent with the provisions of Title I of ERISA. With respect to
the exercise of all other rights appurtenant to Company Stock allocated to a
Participant’s Account, including tender offer rights, a Participant who does not
issue valid directions to the Trustee to sell, offer to sell, exchange or
otherwise dispose of such shares shall be deemed to have directed the Trustee
not to sell, offer to sell, exchange, dispose of or take any other affirmative
action with respect to such shares, except in the case where the Trustee
determines that to do so would be inconsistent with the provisions of Title I of
ERISA.

 

23



--------------------------------------------------------------------------------

(d) Procedures shall be established and maintained to ensure the confidentiality
of all information regarding a Participant’s investment in the Company Stock
Fund, including but not limited to the Participant’s exercise of voting, tender
and similar rights appurtenant to Company Stock allocated to his Account, except
to the extent necessary to comply with federal law or state law not preempted by
ERISA. The BAC is hereby designated as the fiduciary responsible for ensuring
that these confidentiality procedures are adequate and are followed. In the
event that the BAC determines that a particular situation exists which involves
a potential for undue influence by a Participating Employer upon Participants
and Beneficiaries with respect to the exercise of rights appurtenant to Company
Stock held in the Company Stock Fund, the BAC shall designate an independent
fiduciary, who shall not be a director, officer, employee or affiliate of the
Company, to assume responsibility for all activities under this Section 7.6.

(e) All investments in the Company Stock Fund by Participants shall comply with
the requirements of Section 16 of the Securities Exchange Act of 1934, 15 U.S.C.
78p and accompanying rules issued by the Securities and Exchange Commission. In
addition, Participants are bound by and shall at all times comply with the
insider trading policies of the Company with respect to all investment decisions
concerning the Company Stock Fund.

(f) Investment by Participants, Beneficiaries and Alternate Payees in the
Company Stock Fund shall at all times be subject to such additional restriction
and administrative procedures as may from time to time be imposed by the BAC.

ARTICLE VIII

VESTING

8.1 Participant Vesting.

(a) Sub-Accounts Other Than Legacy Sub-Accounts. Each Participant shall be fully
vested in each of his Sub-Accounts, other than any Sub-Account to which all, or
any portion of his Legacy Account is credited (his “Legacy Sub-Accounts”) under
Section 6.1(a).

(b) Legacy Sub-Accounts.

(i) Each Participant who is credited with an Hour of Service on the Restatement
Effective Date, shall be fully vested in each of his Legacy Sub-Accounts.

(ii) Each Participant with a partially vested Legacy Sub-Account on the
Restatement Effective Date (a “Partially Vested Legacy Sub-Account”) who is not
credited with an Hour of Service on the Restatement Effective Date shall have
the vested and forfeitable portions of his Legacy Sub-Accounts determined as
follows:

(A) The extent to which he is vested in each Legacy Sub-Account on the
Restatement Effective Date shall be determined under the corresponding vesting
provisions of the Legacy Plan under which his Legacy Account was maintained
immediately prior to the Merger Effective Time.

 

24



--------------------------------------------------------------------------------

(B) Any forfeiture of the unvested portion of a Partially Vested Legacy
Sub-Account after the Restatement Effective Date shall be determined in
accordance with the Legacy Plan under which his corresponding Legacy Account had
been maintained, determined as if such Legacy Plan had instead remained in full
force and effect, as a separate plan, on and after the Merger Effective Time.

(C) If he returns to employment before the unvested portion of any given
Partially Vested Legacy Sub-Account is forfeited, he shall be fully vested in
such Partially Vested Legacy Sub-Account upon again being credited with an Hour
of Service.

(D) If he returns to employment after the unvested portion of any given
Partially Vested Legacy Sub-Account is forfeited under paragraph (B), upon being
again credited with an Hour of Service, the previously forfeited portion of such
Partially Vested Legacy Sub-Account (with no adjustment for earnings or losses,
and with neither an obligation or right to repay any prior distribution of such
Partially Vested Legacy Sub-Account) shall be reinstated to the extent required
under the Legacy Plan under which his corresponding Legacy Account had been
maintained, determined as if such Legacy Plan had instead remained in full force
and effect, as a separate plan, on and after the Merger Effective Time.

(E) All such reinstated amounts shall be fully vested and shall be credited to
such Sub-Accounts, if any, as are already maintained for such Employee and such
additional Sub-Accounts as are caused to be established by the BAC for this
purpose in accordance with the provisions of Appendix B.

8.2 Restoration of Legacy Account Forfeitures occurring before the Restatement
Effective Date. If an individual who:

(a) was an Employee prior to the Restatement Effective Date,

(b) had a Legacy Account any portion of which was forfeited, prior to the
Restatement Effective Date, in accordance with the provisions of the Legacy Plan
under which his Legacy Account was maintained, and

(c) is credited with an Hour of Service on or after January 1, 2018,

 

25



--------------------------------------------------------------------------------

such previously forfeited portion of such Legacy Account (with no adjustment for
earnings or losses, and with neither an obligation or right to repay any prior
distribution from such Legacy Plan) shall be reinstated to the extent otherwise
required in accordance with the corresponding forfeiture restoration provisions
of the Legacy Plan under which his Legacy Account had been maintained,
determined as if such Legacy Plan had instead remained in full force and effect,
as a separate plan, on and after the Merger Effective Time. All such reinstated
amounts shall be fully vested and shall be credited to such Sub-Accounts, if
any, as are already maintained for such Employee and such additional
Sub-Accounts as are caused to be established by the BAC for this purpose in
accordance with the provisions of Appendix B.

8.3 Employees on Approved Military Leave as of January 1, 2018 Who Die While
Performing Qualified Military Service. For purposes of the provisions of
Section 8.1(b) and 8.2, an Employee who is absent from employment because of
qualifying military service and dies after December 31, 2017, while performing
qualified military service (as described in the Uniformed Services Employment
and Reemployment Rights Act of 1994), shall be treated as having returned to
employment with the Employer immediately prior to his death and as having died
while employed by the Employer.

8.4 Alternate Payee and Beneficiary Vesting. Each Alternate Payee and
Beneficiary shall be fully vested in his Account established under
Section 6.1(c).

8.5 Forfeitures arising out of Missing Participants, Beneficiaries and Alternate
Payees. If a Participant, Beneficiary or Alternate Payee cannot be located
within a reasonable period following a diligent search, or the Plan makes a
distribution to a Participant, Beneficiary or Alternate Payee in the form of a
check which is uncashed, the BAC may forfeit the missing Participant’s,
Beneficiary’s or Alternate Payee’s, subject to reinstatement in accordance with
Section 11.9.

8.6 Forfeiture Account. The BAC shall cause to be established an account to
which shall be credited all amounts forfeited from an individual’s Account
pursuant to the provisions of Section 8.1(b)(ii)(B), as well as all amounts, if
any, previously held under any Legacy Plan forfeiture account.

8.7 Application of Forfeitures. Any amounts held under the Forfeiture Account
shall be applied to reinstate forfeitures under Sections 8.1(b)(ii)(D) and 8.2,
to pay any Plan administration expenses, or to reduce any future Employer
Contributions required under the Plan, as determined and directed by the BAC.

ARTICLE IX

PARTICIPANT LOANS

9.1 Loans to Participants.

(a) Account. Participant loans shall be available on such terms and conditions
as are set forth in this Article and such additional terms and conditions
imposed by the BAC and set forth in separate loan guidelines, which loan
guidelines are incorporated herein by reference. The BAC shall direct the
Trustee to make a loan to a Participant who is in active employment with a
Participating Employer in accordance with the terms of this Article and may be
made from his Account other than his Prior Plan Pension Sub-Account or his QVEC
Sub-Account.

 

26



--------------------------------------------------------------------------------

(b) Loan Limitations. Such loans shall be in amounts that do not in the
aggregate exceed the amount set forth in Section 9.2.

(c) Investment Fund. The loan shall be funded ratably among all Investment Funds
(other than the Self-Directed Brokerage Accounts and any Investment Fund from
which the loan cannot be funded due a restriction on the liquidation of assets
in such Investment Fund) in which the borrowing Participant’s Account is
invested at the time of the loan, provided that no loan shall be funded from the
QVEC Sub-Account or the Prior Plan Pension Sub-Account. Principal and interest
payments on a loan shall be allocated in accordance with Section 9.4(e).

(d) BAC. The BAC may impose such additional uniform and nondiscriminatory
requirements upon Participants applying for loans as the BAC may determine. Any
such requirements shall be identified in separate loan guidelines that are
incorporated herein by reference

(e) Loans Outstanding as of the Restatement Effective Date. Any loan outstanding
as of the Restatement Effective Date under the Plan or Prior Plan shall remain
subject to the terms and conditions of the documents evidencing such loan and
the Plan or Prior Plan under which it was taken (“Grandfathered Loan”). Any such
Grandfathered Loan shall, nevertheless, count against the one-loan limit under
Section 9.4(a)(ii).

9.2 Maximum Loan Amount. In no event shall any loan made pursuant to this
Article to any Participant be in an amount that, when added to the outstanding
aggregate balance of all other loans made to such Participant under this Plan
and all other qualified employer plans (as defined in Code Section 72(p)(4)
without regard to subsection (2)(D) thereof) maintained by the Employer, exceed
the lesser of:

(a) Fifty thousand dollars ($50,000), reduced by the excess (if any) of

(i) the highest outstanding balance of loans from the Plan and such other
qualified plans to the Participant during the one-year period ending on the day
before the date such loan is made, over

(ii) the outstanding balance of loans from the Plan and such other qualified
plans to the Participant on the date on which such loan is made, or

(b) Fifty percent (50%) of the vested portion of the balance of such
Participant’s Account (including any amounts in his Prior Plan Pension
Sub-Account but excluding any amounts in his QVEC Sub-Account), determined as of
the Valuation Date next preceding the processing of the loan.

9.3 Repayment of Loans. All loans made under this Article shall mature and be
payable in full on a date elected by the borrowing Participant that is within
five years after the date such loan is made, except that a loan used to acquire
any dwelling unit that within a reasonable time after the loan is made is to be
used (determined at the time the loan is made) as the principal residence of the
Participant shall mature and be payable in full within ten (10) years after the
date such loan is made.

 

27



--------------------------------------------------------------------------------

9.4 Terms.

(a) Loans to Participants shall be made according to the following terms:

(i) The minimum principal amount of any loan, at the time it is made, shall be
$1,000.

(ii) No more than one loan may be outstanding from the Plan to a Participant at
any time, provided, that any outstanding defaulted loan and any outstanding
Grandfathered Loan referred to in Section 9.1(e) shall count against the
one-loan limit.

(iii) The loan shall be secured by no more than 50% of the vested portion of the
borrowing Participant’s Account (including any amounts in his Prior Pension
Sub-Account but excluding any amounts in his QVEC Sub-Account).

(iv) Interest shall be set at the U.S. prime rate plus one percent (1%), on a
monthly basis, as reported by Reuters; provided, that, during the period of a
Participant’s military leave of absence, the interest rate on the loan shall not
exceed six percent (6%) per year, if the Participant provides to the BAC written
notice and a copy of the military orders to which the military leave of absence
relates no later than one hundred and eighty (180) days after the Participant’s
release from military service, all in accordance with and subject to applicable
provisions of the Servicemembers Civil Relief Act.

(v) Subject to paragraph (vi) below, payments of principal and interest by an
active Participant shall be made through payroll deductions, which deductions
shall be irrevocably authorized by the borrowing Participant by a method
approved by the BAC at the time the loan is made to him, and such payroll
deductions shall be sufficient to amortize the principal and interest payable
pursuant to the loan during the term thereof on a substantially level basis in
equal quarterly or more frequent installments. Except as provided in subsection
(a)(6) below, payments of principal and interest by an inactive Participant
shall be made by a method approved by the BAC in equal quarterly or more
frequent installments. All payments of principal and interest shall be allocated
to the Account of the Participant to whom the loan was made.

(vi) A Participant who is absent from employment with the Employer for a period
during which he performs services in the uniformed services (as defined in
chapter 43 of title 38 of the United States Code), may suspend the repayment of
any outstanding loans, which period of suspension shall not be taken into
account for purposes of applying Section 9.3, provided that all of the following
requirements are met:

(A) Payments resume upon completion of such military service;

 

28



--------------------------------------------------------------------------------

(B) Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

(C) Upon resumption, payments are made no less frequently than required under
the original amortization schedule and continue under such schedule until the
loan is repaid in full; and

(D) The loan is repaid in full, including interest accrued during the period of
such military service, no later than the maximum period otherwise permitted
under this Article, extended by the period of such military service.

(vii) The borrowing Participant shall have the right to prepay all (but not a
portion) of the interest and principal of such loan without penalty.

(viii) The loan shall be evidenced by such forms of obligations, and shall be
made upon such additional terms as to default, prepayment, security and
otherwise as the BAC shall determine.

(ix) The BAC may charge a borrowing Participant such reasonable administrative
fees with respect to each loan as the BAC shall, in its discretion, decide.

(b) The entire unpaid balance of any loan made under this Article and all
interest due thereon, including all arrearages thereon shall, immediately become
due and payable without further notice or demand if, with respect to the
borrowing Participant, any of the following events of default occurs:

(i) Any payments of principal or accrued interest on the loan remain due and
unpaid as of the last day of the calendar quarter following the calendar quarter
in which the loan payment was due and payable under the terms of the loan.

(ii) Subject to subsection (c), a Participant’s Severance From Employment,
subject to a grace period that ends on the last day of the calendar quarter
following the calendar quarter in which the Severance from Employment occurred.

Any payments of principal or interest on the loan not paid when due shall bear
interest thereafter, to the extent permitted by law, at the rate of interest of
the loan. The payment and acceptance of any sum or sums at any time on account
of the loan after an event of default, or any failure to act or enforce the
rights granted hereunder upon an event of default, shall not be a waiver of the
right of acceleration set forth in this subsection.

 

29



--------------------------------------------------------------------------------

(c) If the Company (or any of the other Employers) sells, transfers or otherwise
divests itself of ownership of any business unit, business operation, subsidiary
or affiliate to or into a legal entity that is less than 80% owned (directly or
indirectly) by the Company (or any of the other Employers), a Participant who,
in connection with such corporate transaction becomes employed by a
post-transaction entity that is less than 80% owned (directly or indirectly) by
the Company (or any other Employer) and who has an outstanding loan under the
Plan may be permitted to keep the loan outstanding in accordance with its terms
by electing to directly roll over such outstanding loan from the Plan to a
qualified plan maintained by such post-transaction employer or a
post-transaction affiliate or subsidiary of such employer, subject to such terms
and conditions as shall be imposed by the BAC. Any other loan may not be rolled
over.

(d) If an event of default and an acceleration of the unpaid balance of the loan
and interest due thereon shall occur, the BAC shall have the right to direct the
Trustee to pursue any remedies available to a creditor at law or under the terms
of the loan, including the right to execute on the security for the loan.
Notwithstanding the preceding sentence, in no event shall either the Trustee or
the BAC reduce the amount in the Participant’s Pre-Tax Sub-Account or Roth
Sub-Account at any time prior to the first to occur of the Participant’s
Severance From Employment or attainment of age 59-1/2. A Participant shall be
permitted to repay a defaulted loan in accordance with such procedures as
established by the BAC.

(e) If (i) an event of default (specified in subsection (b) above) occurs; and
(ii) an event occurs pursuant to which the Participant, his estate or his
Beneficiaries will receive a distribution from the Account of such Participant
under the provisions of the Plan, then such distribution shall, to the extent
necessary to liquidate the unpaid portion of the loan, be made to the Trustee as
payment on the loan. No subsequent distribution shall be made to a Participant,
or his estate or his Beneficiaries, from his Account in an amount greater than
the excess of the portion of such Account otherwise distributable over the
aggregate of the amounts owing with respect to such loan plus interest, if any,
thereon.

(f) The Account of a Participant shall, to the extent used to fund such loan,
not participate in the allocation of earnings and losses pursuant to Article
VII. All principal and interest paid by a Participant with respect to a loan
shall be credited to the borrowing Participant’s Account and shall not be
allocated pursuant to Article VII as earnings of the Investment Funds. All
payments of principal and interest made by a Participant with respect to a loan
shall be allocated to one or more of the Investment Funds in the same ratio as
the allocation of the Participant’s Elective Deferrals to such Investment Funds
that is in effect at the time such payment is received by the Trustee. If no
such allocation direction is in effect at the time such payment is received, the
payments shall be allocated based upon the last such direction in effect for
such Participant.

9.5 Rollover of Loans from Another Employer-Sponsored Qualified Plan. If a legal
entity that is less than 80% owned (directly or indirectly) by any Employer
sells, transfers or otherwise divests itself of ownership of any business unit,
business operation, subsidiary or affiliate to or into an Employer, then each
person who, in connection with such corporate transaction, becomes employed by
an Employer and who has an outstanding loan balance under a qualified plan that
continues to be maintained by the seller or an affiliate of the seller (the
“Seller Plan”) may keep the loan outstanding in accordance with its terms by
electing to directly roll over such outstanding loan, subject to such terms and
conditions established by the BAC. Any such loan that is rolled over into the
Plan shall count against the one-loan limit under Section 9.4(a)(2).

 

30



--------------------------------------------------------------------------------

ARTICLE X

IN-SERVICE WITHDRAWALS

10.1 Hardship Withdrawals.

(a) Hardship. The BAC may, upon the request of a Participant at any time prior
to his Severance From Employment, direct the Trustee to make a lump sum
distribution to him of all or a portion of his eligible Sub-Accounts under
subsection (b) below if such distribution is on account of a hardship suffered
by the Participant under subsection (c) below.

(b) Sub-Accounts. A hardship withdrawal under subsection (a) above shall be
permitted from the balance of a Participant’s Pre-Tax Sub-Account (excluding
earnings after December 31, 1988), Prior Waddington Plan Pre-Tax Sub-Account
(excluding all earnings), Non-Safe Harbor Employer Sub-Account, Prior Waddington
Plan Match Sub-Account, Prior Neff Contribution Sub-Account, Prior Newell Plan
RSP Contribution Sub-Account, Prior Union Retirement Contribution Sub-Account,
Prior Jarden Standard Plan Match Sub-Account, Prior USPC Match Sub-Account,
Prior Lifoam Employer Contribution Sub-Account, Prior Jarden Savings Plan New
Employer Match Sub-Account, Prior Jarden Savings Plan Employer Contribution
Sub-Account and Roth Sub-Account, that is not invested in the Self-Directed
Brokerage Accounts under Section 7.3, in accordance with the ordering rules set
forth under Section 10.10. Notwithstanding the foregoing, effective January 1,
2019, a hardship withdrawal under subsection (a) shall also be permitted from a
Participant’s Safe Harbor Employer Sub-Account and all earnings related to a
Participant’s Pre-Tax Sub-Account and Prior Waddington Plan Pre-Tax Sub-Account,
to the extent not invested in the Self-Directed Brokerage Accounts under
Section 7.3, in accordance with the ordering rules set forth under
Section 10.10.

(c) PR Participant Account. A hardship withdrawal under subsection (a) above
shall be permitted from the balance of a Puerto Rico Participant’s PR Pre-Tax
Sub-Account (excluding earnings after December 31, 1988), Prior PR RSP
Sub-Account, and PR Non-Safe Harbor Employer Sub-Account, that is not invested
in the Self-Directed Brokerage Accounts under Section 7.3, in accordance with
the ordering rules set forth under Section 10.10. Notwithstanding the foregoing,
effective January 1, 2019, a hardship withdrawal under subsection (a) shall also
be permitted from the balance of a Puerto Rico Participant’s PR Safe Harbor
Match Sub-Account and all earnings related to a Puerto Rico Participant’s PR
Pre-Tax Sub-Account, to the extent not invested in the Self-Directed Brokerage
Accounts under Section 7.3, in accordance with the ordering rules set forth
under Section 10.10.

(d) Hardship Reasons. A “hardship” withdrawal shall be limited to the following
purposes:

(i) Expenses previously incurred or necessary for medical care (that would be
deductible under Code Section 213(d), determined without regard to whether the
expenses exceed any applicable income limit) of the Participant, the
Participant’s Spouse, children, dependents (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) or Beneficiary;

 

31



--------------------------------------------------------------------------------

(ii) Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(iii) Payment of tuition, room and board and related educational fees for the
next twelve months of post-secondary education for the Participant, his Spouse,
children, dependent (as defined in Code 152, without regard to Code Sections
152(b)(1), (b)(2) and (d)(1)(B)) or Beneficiary;

(iv) Payments necessary to prevent eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

(v) Payment of funeral or burial expenses for the Participant’s deceased parent,
Spouse, child, dependent (as defined in Code Section 152, without regard to Code
Section 152(d)(1)(B)) or Beneficiary; and

(vi) Expenses to repair damage to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code Section 165 (determined
without regard to whether the loss exceeds any applicable income limit, and, for
hardship withdrawals requested on and after January 1, 2018 and before March 15,
2018, determined without regard to Code Section 165(h)(5)).

(e) Additional Requirements. A hardship withdrawal shall be subject to the
following:

(i) The amount distributed shall not be in excess of the immediate and heavy
financial need of the Participant, which need shall be deemed to include any
amounts reasonably anticipated by the Participant to be necessary to pay
federal, state or local income taxes and penalties incurred as a result of the
distribution;

(ii) The Participant shall first obtain all distributions (including dividend
distributions to the extent available pursuant to Section 17.24(d)), other than
hardship distributions, and all nontaxable loans currently available under the
Plan and all other plans maintained by the Employer. Notwithstanding the
foregoing, effective January 1, 2019, the Participant may receive a hardship
withdrawal even if the Participant does not first obtain all non-taxable loans
currently available under the Plan and all other plans maintained by the
Employer; and

(iii) The Participant’s elective deferrals shall be suspended under the Plan and
all other deferred compensation plans maintained by the Employer (within the
meaning of Treasury Regulation Section 1.401(k)-1(d)(3)(iv)(F)) for six
(6) months after his receipt of the hardship distribution. Notwithstanding the
foregoing, Elective Deferrals to the Plan and elective deferrals to any other
deferred compensation plan maintained by the Employer shall not be suspended for
any period on or after January 1, 2019 on account of a hardship withdrawal with
respect to any Participant who has received or receives a hardship withdrawal
from the Plan on or after July 1, 2018.

 

32



--------------------------------------------------------------------------------

10.2 Anytime Withdrawals.

(a) Withdrawal. A Participant may elect at any time prior to his Severance From
Employment to withdraw from his eligible Sub-Accounts under subsection (b) below
determined as of the Valuation Date coinciding with the date the withdrawal is
made.

(b) Sub-Accounts. Subject to subsections (b) and (c), a withdrawal under
subsection (a) above shall be available from a Participant’s After-Tax
Sub-Account, After-Tax Rollover Sub-Account, Prior Jarden Savings Plan Regular
Match Sub-Account, Prior Quickie Employer Sub-Account, QVEC Sub-Account,
Rollover Sub-Account and Roth Rollover Sub-Account, that is not invested in the
Self-Directed Brokerage Accounts under Section 7.3, in accordance with the
ordering rules set forth under Section 10.10.

10.3 Age 55 Withdrawals.

(a) Withdrawal. A Participant between the ages of 55 and 59-1/2 may elect at any
time prior to his Severance From Employment, to make one withdrawal from his
eligible Sub-Account under subsection (b) below determined as of the Valuation
Date immediately preceding the date the withdrawal is made.

(b) Sub-Accounts. A withdrawal under subsection (a) above shall be available
from the portion of a Participant’s Prior USPC Match Sub-Account that is not
invested in the Self-Directed Brokerage Accounts under Section 7.3.

(c) Prior Withdrawal Under the Jarden Corporation Savings and Retirement Plan. A
withdrawal taken by a Participant from the Prior USPC Employer Match account
under the Jarden Corporation Savings and Retirement Plan between the ages of 55
and 59-1/2 shall count against the one-withdrawal limit under subsection (a).

10.4 Age 591/2 Withdrawals.

(a) Withdrawal. A Participant who has attained the age of 59-1/2 may elect at
any time prior to his Severance From Employment, to withdraw from his eligible
Sub-Accounts under subsection (b) below determined as of the Valuation Date
immediately preceding the date the withdrawal is made.

(b) Sub-Account. A withdrawal under subsection (a) above shall be permitted from
the balance of his Non-Safe Harbor Employer Sub-Account, Safe Harbor Employer
Sub-Account, Pre-Tax Sub-Account, Prior Jarden Savings Plan Employer
Contribution Sub-Account, Prior Jarden Savings Plan New Employer Match
Sub-Account, Prior Jarden Standard Plan Match Sub-Account, Prior Lifoam Employer
Contribution Sub-Account, Prior Neff Contribution Sub-Account, Prior Newell Plan
RSP Contribution Sub-Account, Prior Union Retirement Contribution Sub-Account,
Prior USPC Match Sub-Account, Prior Waddington Plan Match Sub-

 

33



--------------------------------------------------------------------------------

Account, Prior Waddington Plan Pre-Tax Sub-Account, Roth Sub-Account, PR
Non-Safe Harbor Sub-Account, PR Pre-Tax Sub-Account, Prior PR RSP Sub-Account
and PR Safe Harbor Match Sub-Account that is not invested in the Self-Directed
Brokerage Accounts under Section 7.3, in accordance with the ordering rules set
forth under Section 10.10.

10.5 Age 62 Withdrawals.

(a) Withdrawal. A Participant who has attained the age of 62 may elect at any
time prior to his Severance From Employment, to withdraw from his eligible
Sub-Account under subsection (b) below determined as of the Valuation Date
coinciding with the date the withdrawal is made.

(b) Sub-Account. A withdrawal under subsection (a) above shall be available from
the portion of his Prior Plan Pension Sub-Account that is not invested in the
Self-Directed Brokerage Accounts under Section 7.3. Any withdrawal from the
Prior Plan Pension Account shall be made in accordance with the spousal consent
requirements under Section 11.5.

10.6 Disability Withdrawals.

(a) Withdrawal. A Participant who suffers a Disability may elect at any time
prior to his Severance From Employment, to withdraw from his eligible
Sub-Accounts under subsection (b) below determined as of the Valuation Date
coinciding with the date the withdrawal is made.

(b) Sub-Accounts. A withdrawal under subsection (a) above shall be permitted
from the balance of his After-Tax Sub-Account, After-Tax Rollover Sub-Account,
Non-Safe Harbor Employer Sub-Account, Safe Harbor Employer Sub-Account, Pre-Tax
Sub-Account, Prior Jarden Savings Plan Employer Contribution Sub-Account, Prior
Jarden Savings Plan New Employer Match Sub-Account, Prior Jarden Savings Plan
Regular Match Sub-Account, Prior Jarden Standard Plan Match Sub-Account, Prior
Lifoam Employer Contribution Sub-Account, Prior Neff Contribution Sub-Account,
Prior Newell Plan RSP Contribution Sub-Account, Prior Quickie Sub-Account, Prior
Union Retirement Contribution Sub-Account, Prior USPC Match Sub-Account, Prior
Waddington Plan Match Sub-Account, Prior Waddington Plan Pre-Tax Sub-Account,
QVEC Sub-Account, Rollover Sub-Account, Roth Sub-Account, Roth Rollover
Sub-Account, PR Non-Safe Harbor Sub-Account, PR Pre-Tax Sub-Account, PR Safe
Harbor Match Sub-Account and Prior PR RSP Sub-Account, that is not invested in
the Self-Directed Brokerage Accounts under Section 7.3, in accordance with the
ordering rules set forth under Section 10.10. A withdrawal under subsection
(a) above shall separately be permitted from the balance of his Prior Plan
Pension Sub-Account that is not invested in the Self-Directed Brokerage Accounts
under Section 7.3. Any withdrawal from the Prior Pension Sub-Account shall be
made in accordance with the spousal consent requirements under Section 11.5.

10.7 Active Duty Military Reservist Withdrawals (No Suspension).

(a) Withdrawal. A Participant who is a military reservist, as defined in section
101 of Title 37 of the United States Code, and who is ordered or called to
active duty for more than 179 days or for an indefinite period, may elect at any
time prior to his Severance From Employment, to withdraw from his eligible
Sub-Accounts under subsection (b) below determined as of the Valuation Date
coinciding with the date the withdrawal is made, provided that the distribution
is made to the Participant between the date the Participant is ordered or called
for duty and the date the active duty ends.

 

34



--------------------------------------------------------------------------------

(b) Sub-Accounts. A withdrawal under subsection (a) above shall be available
from his Pre-Tax Sub-Account, Prior Waddington Plan Pre-Tax Sub-Account and Roth
Sub-Account, that is not invested in the Self-Directed Brokerage Accounts under
Section 7.3, in accordance with the ordering rules set forth under
Section 10.10.

10.8 Withdrawals by Participants in Military Service (Suspension).

(a) Withdrawal. A Participant who is performing service in the uniformed
services described in Code Section 3401(h)(2)(A) for a period of more than
thirty (30) days shall be treated as having incurred a Severance From Employment
and may elect, at any time prior to his Severance From Employment, to withdraw
from his eligible Sub-Accounts under subsection (b) below determined as of the
Valuation Date coinciding with the date the withdrawal is made, provided that
the distribution is made to the Participant during the period of such service. A
Participant who receives a distribution pursuant to this Section 10.8 shall be
suspended from making Elective Deferrals under this Plan for six (6) months
after receipt of the distribution.

(b) Sub-Accounts. A withdrawal under subsection (a) above shall be available
from his Pre-Tax Sub-Account, Prior Waddington Plan Pre-Tax Sub-Account, Roth
Sub-Account and Safe Harbor Employer Sub-Account, that is not invested in the
Self-Directed Brokerage Accounts under Section 7.3, in accordance with the
ordering rules set forth under Section 10.10.

10.9 Withdrawals by Participants in Military Service (No Suspension).

(a) Withdrawal. A Participant who is performing service in the uniformed
services described in Code Section 3401(h)(2)(A) for a period of more than
thirty (30) days shall be treated as having incurred a Severance From Employment
and may elect, at any time prior to his Severance From Employment, to withdraw
from his eligible Sub-Accounts under subsection (b) below determined as of the
Valuation Date coinciding with the date the withdrawal is made, provided that
the distribution is made to the Participant during the period of such service. A
Participant who receives a distribution pursuant to this Section 10.8 shall not
be suspended from making Elective Deferrals under this Plan after receipt of the
distribution.

(b) Sub-Accounts. A withdrawal under subsection (a) above shall be permitted
from the balance of his Non-Safe Harbor Employer Sub-Account, Prior Jarden
Savings Plan Employer Contribution Sub-Account, Prior Jarden Savings Plan New
Employer Match Sub-Account, Prior Jarden Standard Plan Match Sub-Account, Prior
Lifoam Employer Contribution Sub-Account, Prior Neff Contribution Sub-Account,
Prior Newell Plan RSP Contribution Sub-Account, Prior Union Retirement
Contribution Sub-Account, Prior USPC Match Sub-Account, Prior Waddington Plan
Match Sub-Account, PR Non-Safe Harbor Sub-Account and Prior PR RSP Sub-Account,
that is not invested in the Self-Directed Brokerage Accounts under Section 7.3,
in accordance with the ordering rules set forth under Section 10.10.

 

35



--------------------------------------------------------------------------------

10.10 Withdrawal Requirements.

(a) Form of Distribution. All withdrawals shall be subject to the form of
payment provisions of Section 11.3(e). A hardship withdrawal shall not be
considered an eligible rollover distribution under Section 11.4.

(b) Timing of Payment. All withdrawals shall be processed as soon as
administratively practicable following the approval for such withdrawals.

(c) Ordering of Withdrawals, Other Than Hardship Withdrawals, From Sub-Accounts.
Requests for in-service withdrawals from an Account that has more than one
Sub-Account shall be charged ratably against all or, if directed by the
Participant, specific Sub-Accounts.

(d) Ordering of Hardship Withdrawals From Sub-Accounts.

(i) A hardship withdrawal under Section 10.1 from an Account that has more than
one Sub-Account shall be charged against specific Sub-Accounts in accordance
with the following hierarchy: Pre-Tax Sub-Account, Prior Waddington Plan Pre-Tax
Sub-Account, Non-Safe Harbor Contribution Sub-Account, Prior Waddington Plan
Match Sub-Account, Prior Neff Contribution Sub-Account, Prior Newell Plan RSP
Contribution Sub-Account, Prior Union Retirement Contribution Sub-Account, Prior
Jarden Standard Plan Match Sub-Account, Prior USPC Match Sub-Account, Prior
Lifoam Employer Contribution Sub-Account, Prior Jarden Savings Plan New Employer
Match Sub-Account, Prior Jarden Savings Plan Employer Contribution Sub-Account
and Roth Sub-Account. Notwithstanding the foregoing, effective January 1, 2019,
a hardship withdrawal under Section 10.1 from an Account that has more than one
Sub-Account shall be charged against specific Sub-Accounts in accordance with
the following hierarchy: Pre-Tax Sub-Account, Prior Waddington Plan Pre-Tax
Sub-Account, Non-Safe Harbor Contribution Sub-Account, Prior Waddington Plan
Match Sub-Account, Prior Neff Contribution Sub-Account, Prior Newell Plan RSP
Contribution Sub-Account, Prior Union Retirement Contribution Sub-Account, Prior
Jarden Standard Plan Match Sub-Account, Prior USPC Match Sub-Account, Prior
Lifoam Employer Contribution Sub-Account, Prior Jarden Savings Plan New Employer
Match Sub-Account, Prior Jarden Savings Plan Employer Contribution Sub-Account,
Safe Harbor Employer Sub-Account and Roth Sub-Account.

(ii) A hardship withdrawal under Section 10.1 by a Puerto Rico Participant from
an Account that has more than one Sub-Account shall be charged against specific
Sub-Accounts in accordance with the following hierarchy: PR Pre-Tax Sub-Account,
Prior PR RSP Sub-Account and PR Non-Safe Harbor Sub-Account. Notwithstanding the
foregoing, effective January 1, 2019, a hardship withdrawal under Section 10.1
by a Puerto Rico Participant from an Account that has more than one Sub-Account
shall be charged against specific Sub-Accounts in accordance with the following
hierarchy: PR Pre-Tax Sub-Account, Prior PR RSP Sub-Account, PR Non-Safe Harbor
Sub-Account and PR Safe Harbor Sub-Account.

 

36



--------------------------------------------------------------------------------

ARTICLE XI

BENEFITS UPON SEVERANCE FROM EMPLOYMENT

11.1 Entitlement to Benefits. Upon a Participant’s Severance From Employment
(other than by reason of death), the Participant shall be eligible to receive
the balance of his Account as of the Valuation Date immediately preceding the
date as of which that distribution is made to the Participant in a method
provided in Section 11.3.

11.2 Timing of Payment.

(a) Participant Election. Subject to subsections (b) and (c), payment of a
Participant’s Account shall be made or commence as soon as practicable after a
Participant’s Severance From Employment, upon the Participant’s election to
commence benefits.

(b) Involuntary Distributions. If the balance of the Participant’s Account
(including his Pre-Tax Rollover Sub-Account and Roth Rollover Sub-Account) is
one thousand dollars ($1,000) or less, such amount shall be distributed to the
Participant without the Participant’s consent in a lump sum as soon as
administratively practicable following his Severance From Employment.

(c) Required Beginning Date. The benefit of a Participant shall commence no
later than his Required Beginning Date in accordance with Code
Section 401(a)(9), as set forth under Section 11.7.

11.3 Method of Payment.

(a) Normal and Optional Forms of Payment – Sub-Accounts Other Than Prior Pension
Sub-Account. Subject to Section 11.3(b), a Participant shall be entitled to
elect to receive the vested portion of the balance of his Account (other than
his Prior Pension Sub-Account) in the form of a lump sum payment or partial
distributions, provided that any such partial distribution shall be no less than
$1,000.

(b) Normal and Optional Forms of Payment – Prior Pension Sub-Account. A
Participant shall receive the vested portion of the balance of his Prior Pension
Sub-Account, in the form of a Qualified Joint and Survivor Annuity (or, if
elected by the Participant, a Qualified Optional Survivor Annuity), unless he
makes a qualified waiver with the consent of his Spouse in accordance with
Section 11.5 and elects an alternate form of payment described under
Section 11.3(a). If a Participant makes a qualified waiver and elects to receive
a partial distribution from his Sub-Account(s), including his Prior Pension
Sub-Account, the aggregate amount of the partial distributions shall be no less
than $1,000.

(c) Elimination of Optional Forms of Payment. Any optional form of payment not
described in subsections (a) or (b) above that was available under a Prior Plan
before the Prior Plan Merger Date shall be eliminated for distributions
commencing on and after the Restatement Effective Date. Distributions in
optional forms of payment that commenced prior to the Restatement Effective Date
may remain in effect, in accordance with the provisions of Section 15.2.

 

37



--------------------------------------------------------------------------------

(d) Notice of Optional Forms of Payment. The BAC shall provide a Participant who
is eligible to receive a distribution from the Plan a written explanation
describing the optional forms of payment available to him, his right to defer
commencement of payment until his Required Beginning Date, and the effect on his
benefit if he elects an immediate distribution of his vested Account balance
instead of deferring payment to his Required Beginning Date.

(e) When Payments Are Made in Cash, in Kind or Company Stock. All distributions
shall be made in the form of cash unless a Participant shall have elected to
receive a distribution in accordance with one of the following options:

(i) Except as provided in subsection (e)(iii) below, a Participant may elect to
receive a distribution of all or a portion of his interest in the Company Stock
Fund in shares of Company Stock, except that an amount equivalent in value to a
fractional share of Company Stock otherwise distributable hereunder may be paid
in cash.

(ii) Except as provided in subsection (e)(iii) below, a Participant may elect to
receive a distribution of all or a portion of his interest in the Self-Directed
Brokerage Accounts in kind as a direct rollover to an IRA in accordance with
Section 11.4.

(iii) If the Participant receives the vested portion of the balance of his Prior
Pension Sub-Account in the form of a Qualified Joint and Survivor Annuity or a
Qualified Optional Survivor Annuity, distribution shall only be made in cash.

11.4 Direct Rollover.

(a) Eligible Rollover Distribution. A Distributee may elect, at the time and in
the manner prescribed by the BAC, to have all or any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover.

(b) Defined Terms. For purposes of this Section 11.4:

(i) “Eligible Rollover Distribution” is any distribution of all or any portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code
Section 401(a)(9); and (iii) any hardship distribution.

 

38



--------------------------------------------------------------------------------

(ii) “Eligible Retirement Plan” is any of the following: (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b), (iii) an annuity plan
described in Code Section 403(a) that accepts rollovers, (iv) a qualified trust
described in Code Section 401(a) that accepts rollovers, (v) an annuity contract
described in Code Section 403(b) that accepts rollovers, (vi) an eligible plan
under Code Section 457(b) that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and that agrees to separately account for amounts transferred into
such plan from the Plan, or (vii) a Roth IRA, as described in Code Section 408A.

The portion of an Eligible Rollover distribution that is attributable to a
Participant’s after-tax contributions may be rolled over only to one of the
following: (A) an individual retirement account or annuity described in Code
Section 408(a), 408(b) or 408A; or (B) a qualified trust described in Code
Section 401(a) or 403(a) or an annuity contract described in Code
Section 403(b), provided that such plan or annuity contract agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

The portion of an Eligible Rollover Distribution that is attributable to the
Participant’s Roth Sub-Account or Roth Rollover Sub-Account may be rolled over
only to another Roth elective deferral account under an applicable retirement
plan described in Code Section 402A(e)(1) or to a Roth IRA described in Code
Section 408A, and only to the extent the rollover is permitted under Code
Section 402(c).

(iii) “Distributee” includes a Participant.

(iv) “Direct Rollover” is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

11.5 Prior Pension Sub-Account Provisions. This Section shall apply to a
Participant’s Prior Plan Pension Sub-Account.

(a) Subject to subsection (b), distribution of a Participant’s Prior Pension
Sub-Account shall be made in the form of a Qualified Joint and Survivor Annuity.
The amount of benefit payable under the Qualified Joint and Survivor Annuity
shall be the amount of benefit that may be provided by the Participant’s vested
Prior Plan Pension Sub-Account (or, if the Participant requests a partial
distribution of his vested Prior Plan Pension Sub-Account, such portion) through
the purchase of an annuity from an insurance company. The amount of benefit
payable under the Qualified Optional Annuity shall be the amount of benefit that
may be provided by the Participant’s vested Prior Pension Sub-Account (or, if
the Participant requests a partial distribution of his vested Prior Pension
Sub-Account, such portion) through the purchase of such an annuity from an
insurance company.

 

39



--------------------------------------------------------------------------------

(b) A Participant whose vested Account (including his Pre-Tax Rollover
Sub-Account and Roth Rollover Sub-Account) exceeds one thousand dollars ($1,000)
may elect to waive the Qualified Joint and Survivor Annuity (with the consent of
his Spouse, if he is married) or Qualified Optional Survivor Annuity and instead
receive his Account in an alternate form described in Section 11.3. To be
effective, the Spouse’s consent shall satisfy the following requirements:

(i) The Spouse’s consent shall be witnessed by a notary public.

(ii) The Spouse’s consent shall acknowledge the effect of the election.

(iii) Spousal consent is not required if the Participant establishes to the
satisfaction of the BAC that the consent of the Spouse cannot be obtained
because there is no Spouse or the Spouse cannot be located.

(iv) A Spouse’s consent under this Section shall not be valid with respect to
any other Spouse.

(v) A Participant may revoke a prior election without the consent of the Spouse.
Any new election will require a new Spouse’s consent, unless the consent of the
Spouse expressly permits such election by the Participant without further
consent by the Spouse.

(c) If a Participant has a Prior Plan Pension Sub-Account, in addition to the
explanation described in Section 11.3(d), the BAC shall furnish to the
Participant a written explanation with respect to the Qualified Joint and
Survivor Annuity that describes the following: (i) the terms and conditions of
the Qualified Joint and Survivor Annuity and the material features and relative
values of the other forms of payment available under the Plan; (ii) the
Participant’s right to make, and the effect of, an election to waive the
Qualified Joint and Survivor Annuity, including the financial effect upon the
Participant’s benefit of electing not to have benefits distributed in accordance
with the Qualified Joint and Survivor Annuity; (iii) the rights of the
Participant’s Spouse; and (iv) the right to revoke an election and the effect of
such a revocation.

11.6 Timing and Notice Requirements. The BAC shall provide the written
explanations described in Sections 11.3(d) and 11.5(c) within the 150-day period
ending thirty (30) days before the Participant’s benefit commencement date. A
Participant may elect, modify, or change an election of an optional form of
payment by written notice delivered to the BAC at any time after receipt of the
written explanations and up to one hundred and eighty (180) days before his
benefit commencement date.

Except as otherwise provided herein, distributions shall commence no sooner than
thirty (30) days after the written explanations described in Sections 11.3(d)
and 11.5(c) are provided to the Participant. However, distribution may commence
fewer than thirty (30) days after the explanations are provided if (i) the BAC
clearly informs the Participant in writing that the Participant has a right to a
period of at least thirty (30) days after receiving the explanations to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option); and (ii) the Participant, after receiving the
explanations, affirmatively elects a distribution.

 

40



--------------------------------------------------------------------------------

11.7 Required Minimum Distributions. The Participant’s entire interest will
begin to be distributed to the Participant no later than the Participant’s
Required Beginning Date. Distributions subject to this Section 11.7 shall be
subject to Code Section 401(a)(9). If a married Participant has a Prior Plan
Pension Sub-Account as of his or her Required Beginning Date, and spousal
consent is required for payment in a form other than the Qualified Joint and
Survivor Annuity, the Plan shall make any required minimum distributions from
the Participant’s Account other than the Prior Plan Pension Sub-Account, to the
extent possible. After all of a Participant’s Account other than the Prior Plan
Pension Sub-Account is exhausted, required minimum distributions shall be made
from the Participant’s Prior Plan Pension Sub-Account. At that time, (A) if it
is permissible under Code Section 411(a)(11), the Participant’s Prior Plan
Pension Sub-Account shall be paid to the Participant in a single lump sum
payment; and (B) if it is not permissible at that time to make a single lump sum
payment to the Participant, required minimum distributions shall be paid to the
Participant in the form of a Qualified Joint and Survivor Annuity as provided in
Section 11.5. Any partial withdrawal that a Participant receives from his
Account for a Plan Year for which a required minimum distribution is payable
shall be applied towards the required minimum distribution for such Plan Year,
provided that the Participant requests such partial withdrawal sufficiently in
advance to afford the Plan sufficient time to make the required minimum
distribution for such Plan Year.

11.8 Administrative Powers Relating to Payments. If a Participant is under a
legal disability or, by reason of illness or mental or physical disability, is
in the opinion of the BAC unable properly to attend to his personal financial
matters, the Trustee shall make such payments in one of the following ways as
the BAC shall direct:

(a) directly to such Participant; or

(b) to such Participant’s legal representative, including but not limited to a
court-appointed guardian, a person with a valid power of attorney or a minor
Participant’s custodian.

Any payment made pursuant to this Section shall be in complete discharge of the
obligation therefore under the Plan.

11.9 Inability to Locate Payee. If after making reasonable efforts (including
mailing a notice to the last known address of the Participant or other payee
under the Plan, and/or using a commercial locator service, credit reporting
agency and/or internet search tools), the Plan is unable to locate a Participant
or other payee to whom payment of an Account under the Plan is due, such Account
may be forfeited; provided, however, that any payment so forfeited shall be
reinstated (without an earnings credit) if the Participant or other payee is
subsequently located or identified.

ARTICLE XII

DEATH BENEFITS

12.1 Death Benefit. This Section shall apply to a Participant’s Account, other
than his Prior Plan Pension Sub-Account.

 

41



--------------------------------------------------------------------------------

(a) Unmarried Participant. Upon the death of an unmarried Participant prior to
the distribution of his entire Account (other than the Prior Plan Pension
Sub-Account), the BAC shall direct the Trustee to make payment of the vested
portion of the balance of the Participant’s Account to the Participant’s
designated Beneficiary.

(b) Married Participant. Upon the death of a married Participant prior to the
distribution of his entire Account (other than the Prior Plan Pension
Sub-Account), the BAC shall direct the Trustee to make payment of the vested
portion of the balance of the Participant’s Account to the Participant’s
surviving Spouse unless, prior to his death, the Participant had designated an
alternate Beneficiary, with the consent of his Spouse (in accordance with
subsections (c) and (d) below) or it is established to the satisfaction of the
BAC that the Participant has no Spouse or that such Spouse cannot be located, or
under such other circumstances as may be provided by the Code or applicable
regulations thereunder.

(c) Beneficiary Designation. Each Participant shall designate a person, persons
or entity as Beneficiary to receive the death benefit provided under this
Article, by submitting to the BAC a signed instrument in a written or electronic
form acceptable to the BAC. A Participant may designate both a primary
beneficiary and a contingent beneficiary. A married Participant must designate
his/her Spouse as Beneficiary, unless the spouse irrevocably consents to another
Beneficiary. The last such Beneficiary designation received by the BAC in a form
acceptable to the BAC shall serve to revoke all prior designations and be
effective. The BAC shall use its best efforts to notify Participants if their
Beneficiary designation form cannot be located or is unacceptable.

(d) Spouse’s Consent. A Spouse’s consent to a Participant’s designation of a
non-Spouse Beneficiary shall acknowledge its effect, be made on a form
acceptable to the BAC, and be witnessed by a notary public and be filed with the
BAC. Any Beneficiary designation consented to by a Spouse pursuant to this
subsection shall be irrevocable and shall be effective only with respect to such
Spouse. Any Beneficiary designation may be revoked at any time by the
Participant, but the designated non-Spouse Beneficiary may not be changed by the
Participant without the consent of the Participant’s Spouse in accordance with
this subsection.

(e) Missing or Invalid Beneficiary Designation. If a Participant fails to
designate a Beneficiary, if such designation is determined by the BAC to be
invalid for any reason, or if no designated Beneficiary survives the
Participant, his Account shall be paid:

(i) to his surviving Spouse (if he is married);

(ii) if there is no surviving Spouse, to his children, per stirpes;

(iii) if there are no children, to his parents;

(iv) if there are no parents, to his duly appointed and qualified executor or
other personal representative of the Participant to be distributed in accordance
with the Participant’s will or applicable intestacy law; or

 

42



--------------------------------------------------------------------------------

(v) in the event that there shall be no such representative duly appointed and
qualified within six (6) months after the date of death of such deceased
Participant, then to such persons as, at the date of his death, would be
entitled to share in the distribution of such deceased Participant’s personal
estate under the provisions of the applicable statute then in force governing
the descent of intestate property, in the proportions specified in such statute.

(f) As soon as practicable after the death of the Participant, his Beneficiary
shall designate a beneficiary for the payment of any unpaid portion of the
Participant’s death benefit upon the Beneficiary’s death, absent designation by
the Participant of a contingent Beneficiary to receive distribution in such
event. If the Beneficiary fails to designate a beneficiary, if such designation
is for any reason illegal or ineffective, or if no beneficiary survives the
Beneficiary, and the Participant has not designated a contingent Beneficiary to
receive payment in the event of the Beneficiary’s death, the Participant’s
unpaid death benefit shall be paid:

(i) to the Beneficiary’s children, per stirpes;

(ii) if no children, to the Beneficiary’s parents;

(iii) if no parents, to the Beneficiary’s duly appointed and qualified executor
or other personal representative of the Beneficiary to be distributed in
accordance with the Beneficiary’s will or applicable intestacy law; or

(iv) in the event that there shall be no such representative duly appointed and
qualified within six (6) months after the date of death of such deceased
Beneficiary, then to such persons as, at the date of his death, would be
entitled to share in the distribution of such deceased Beneficiary’s personal
estate under the provisions of the applicable statute then in force governing
the descent of intestate property, in the proportions specified in such statute.

A beneficiary of a Beneficiary under this subsection shall be permitted to
receive the death benefit in the same manner and method of payment as a
Beneficiary under Sections 12.3 and 12.4(a), except as required to comply with
Code Section 401(a)(9) and Treasury Regulations issued thereunder.

(g) If a Beneficiary entitled to payment under this Plan wishes to disclaim the
payment, the Beneficiary shall provide the BAC with a signed waiver and release.
Following receipt of the waiver and release, the Plan will make payment to the
individual designated by the disclaimant in the release, or if no individual is
so designated, to the individual who would be entitled to the benefit if the
disclaimant died before payment had been fully made. The Plan does not permit
partial disclaimers of payments under this Plan.

(h) The BAC may determine the identity of the distributees of any death benefit
payable under the Plan and in so doing may act and rely upon any information it
may deem reliable upon reasonable inquiry, and upon any affidavit, certificate,
or other paper believed by it to be genuine, and upon any evidence believed by
it sufficient.

12.2 Timing of Payment. This Section shall apply to a Participant’s Account.

 

43



--------------------------------------------------------------------------------

(a) Election to Commence. Subject to subsections (b) and (c), payment shall be
made or commence as soon as practicable after the death of the Participant, upon
the Beneficiary’s election to commence benefits.

(b) Involuntary Distributions. If the balance of the Participant’s Account
(including his Pre-Tax Rollover Sub-Account and Roth Rollover Sub-Account) is
$1,000 or less, such amount shall be distributed to his Beneficiary in a lump
sum as soon as practicable following the Participant’s death.

(c) Required Commencement Date. The benefit of a Participant shall be paid or
commence to the Beneficiary no later than the date provided under Code
Section 401(a)(9) and Treasury Regulations issued thereunder.

12.3 Normal and Optional Forms of Payment.

(a) Normal Form of Payment. Subject to subsections (b) and (e), a Beneficiary
shall be entitled to elect to receive the vested portion of the balance of his
Account in the form of a lump sum payment.

(b) Prior Pension Sub-Account. A Participant’s surviving Spouse shall receive
the vested portion of the balance of the Participant’s Prior Plan Pension
Sub-Account, in cash, in the form of a Qualified Preretirement Survivor Annuity,
unless the Participant elects an alternate form of payment described in
subsection (a) above with the Spouse’s consent or, after the death of the
Participant, the surviving Spouse elects an alternate form of payment described
in subsection (a) above.

(c) Elimination of Optional Forms of Distribution. Any optional form of payment
not described in subsection (a) above (or, for the Prior Plan Pension
Sub-Account, subsection (b) above) that was available to a Beneficiary under a
Prior Plan before the Prior Plan Merger Date shall be eliminated for
distributions made on and after the date the Restatement Effective Date.

(d) When Payments Are Made in Cash, in Kind or Company Stock. All distributions
shall be made in the form of cash, unless a Beneficiary shall have elected to
receive a distribution in accordance with one of the following options:

(i) Except as provided in subsection (d)(iii) below, a Beneficiary may elect to
receive a distribution of all or a portion of his interest in the Company Stock
Fund in shares of Company Stock, except that an amount equivalent in value to a
fractional share of Company Stock otherwise distributable hereunder may be paid
in cash.

(ii) Except as provided in subsection (d)(iii) below, a Beneficiary may elect to
receive a distribution of all or a portion of his interest in the Self-Directed
Brokerage Accounts in kind as a direct rollover to an IRA, in accordance with,
and subject to the requirements of Section 12.4.

 

44



--------------------------------------------------------------------------------

(iii) If the Participant’s surviving Spouse receives the vested portion of the
balance of the Participant’s Prior Pension Sub-Account in the form of a
Qualified Preretirement Survivor Annuity, distribution may not be made in kind
under this subsection (d).

12.4 Direct Rollover.

(a) Eligible Rollover Distribution. A Distributee may elect, at the time and in
the manner prescribed by the BAC, to have all or any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover.

(b) Defined Terms. For purposes of this Section 12.4:

(i) “Eligible Rollover Distribution” is any distribution of all or any portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee, or for a
specified period of ten years or more; and (ii) any distribution to the extent
such distribution is required under Code Section 401(a)(9).

(ii) “Eligible Retirement Plan” with respect to a Distributee who is the
Participant’s surviving Spouse or the Participant’s Spouse or former Spouse who
is an Alternate Payee is any of the following: (i) an individual retirement
account described in Code Section 408(a), (ii) an individual retirement annuity
described in Code Section 408(b), (iii) an annuity plan described in Code
Section 403(a) that accepts rollovers, (iv) a qualified trust described in Code
Section 401(a) that accepts rollovers, (v) an annuity contract described in Code
Section 403(b) that accepts rollovers, (vi) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from the Plan, or (vii) a Roth IRA, as described in Code Section 408A.

An “Eligible Retirement Plan” with respect to any other Distributee is an
individual retirement account, described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), or a Roth IRA described in
Code Section 408A (an “IRA”). Such IRA must be treated as an IRA inherited from
the deceased Participant by the Distributee and must be established in a manner
that identifies it as such.

(iii) “Distributee” includes the Participant’s surviving Spouse and the
Participant’s Spouse or former Spouse who is the Alternate Payee, and the
Participant’s non-Spouse Beneficiary who is a designated beneficiary under Code
Section 401(a)(9)(f).

 

45



--------------------------------------------------------------------------------

(iv) “Direct Rollover” is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

(c) Special Rules for Roth and Roth Rollover Sub-Accounts. The portion of an
Eligible Rollover Distribution that is attributable to the Participant’s Roth
Sub-Account or Roth Rollover Sub-Account may be rolled over only to another Roth
elective deferral account under an applicable retirement plan described in Code
Section 402A(e)(1) or to a Roth IRA described in Code Section 408A, and only to
the extent the rollover is permitted under Code Section 402(c).

12.5 Qualified Preretirement Survivor Annuity Provisions. This Section shall
apply to a Participant’s Prior Plan Pension Sub-Account.

(a) If a Participant dies with a vested balance in his Prior Plan Pension
Sub-Account, the balance in such account shall be paid to his surviving Spouse
in the form of a Qualified Preretirement Survivor Annuity, unless the
Participant waives the Qualified Preretirement Survivor Annuity as provided in
subsection (b) below or the surviving Spouse elects another form of payment
described in Section 12.3.

(b) A Participant may waive the Qualified Preretirement Survivor Annuity or
revoke a waiver of the Qualified Preretirement Survivor Annuity at any time and
any number of times during the election period. An election shall be effective
only if it meets the consent requirements below.

(i) A Participant may waive the Qualified Preretirement Survivor Annuity with
the consent of his Spouse (described in subsection (b)(ii) below) within the
period beginning on the first day of the Plan Year in which the Participant
attains age thirty-five (35) or, if he incurs a Severance From Employment prior
to such date, his Severance From Employment date. A Participant who has not
incurred a Severance From Employment may waive the Qualified Preretirement
Survivor Annuity prior to the Plan Year in which he attains age thirty-five
(35); provided, however, that such election shall cease to be effective as of
the first day of the Plan Year in which the Participant attains age 35.
Notwithstanding the foregoing, a Participant’s election to waive the Qualified
Preretirement Survivor Annuity may not be made before the date the Participant
is provided the explanation described in subsection (c) below.

(ii) A Participant’s waiver of the Qualified Preretirement Survivor Annuity
shall only be effective if complies with the following spousal consent rules:

(A) The Spouse’s consent shall be witnessed by a notary public.

(B) The Spouse’s consent must acknowledge the effect of the election, including
that the Spouse had the right to limit consent only to a specific Beneficiary,
if applicable, and that the relinquishment of such right was voluntary. Unless
the consent of the Spouse expressly permits designations by the Participant
without a requirement of further consent by the Spouse, the Spouse’s consent
shall be limited to the Beneficiary, class of Beneficiaries, or contingent
Beneficiary named in the election.

 

46



--------------------------------------------------------------------------------

(C) Spousal consent shall not be required if the Participant establishes to the
satisfaction of the BAC that the consent of the Spouse cannot be obtained
because there is no Spouse or the Spouse cannot be located.

(D) A Spouse’s consent under this Section shall not be valid with respect to any
other spouse.

(E) A Participant may revoke a prior election without the consent of the Spouse,
provided that any new election shall require a new Spouse’s consent, unless the
consent of the Spouse expressly permits such election by the Participant without
further consent by the Spouse.

(c) The BAC will provide the Participant with a written explanation with respect
to the Qualified Preretirement Survivor Annuity describing the following:
(A) the terms and conditions of the Qualified Preretirement Survivor Annuity;
(B) the Participant’s right to make, and the effect of, an election to waive the
Qualified Preretirement Survivor Annuity; (C) the rights of the Participant’s
Spouse; and (D) the right to revoke an election and the effect of such a
revocation.

ARTICLE XIII

PLAN ADMINISTRATION

13.1 Company Responsibility and Delegation to GBOC, BAC and BIC.

(a) The Company. The Company shall be responsible for and shall control and
manage the operation and administration of the Plan. The Company shall have sole
responsibility for making contributions or requiring Participating Employers to
make contributions provided under the Plan, determining the amount of
contributions, establishing the Committees, appointing and removing members of
the Committees, and amending or terminating the Plan and Trust Agreement. Any
action by the Company under this Plan shall be made by resolution of its Board
of Directors, or by any person or Committee duly authorized by resolution of the
Board of Directors to take such action.

(b) Global Benefits Oversight Committee. The Company has established and
delegated authority to the Global Benefits Oversight Committee, to be known as
the “GBOC,” to act as the agent of the Company in performing these duties. The
members of the GBOC may be officers, directors or Employees of the Company or
any other individuals. Any member of the GBOC may resign by delivering his
written resignation to the Company and to the GBOC. Vacancies in the GBOC
arising by resignation, death, removal or otherwise, shall be filled by the
Board. The Company shall advise the Trustee in writing of the names of the
members of the GBOC and of changes in membership from time to time.

 

47



--------------------------------------------------------------------------------

(c) U.S. Benefits Administration Committee. The GBOC has established and
delegated authority to the U.S. Benefits Administration Committee, to be known
as the “BAC,” to act as the agent of the GBOC in performing the duties of
administering and operating the Plan. The BAC shall be the “Plan Administrator”
for purposes of ERISA and shall be subject to service of process on behalf of
the Plan. Furthermore, for purposes of ERISA, the BAC shall be a “Named
Fiduciary” with respect to the administrative aspects of the Plan. The members
of the BAC may be officers, directors or Employees of the Company or any other
individuals. Any member of the BAC may resign by delivering his written
resignation to the Company and to the GBOC and BAC. Vacancies in the BAC arising
by resignation, death, removal or otherwise, shall be filled by the Board, the
GBOC or their delegates. The Company shall advise the Trustee in writing of the
names of the members of the BAC and of changes in membership from time to time.

(d) U.S. Benefits Investment Committee. The GBOC has established and delegated
authority to the U.S. Benefits Investment Committee, to be known as the “BIC,”
to act as the agent of the GBOC to administer the investment aspects of the
Plan. The BIC shall be a “Named Fiduciary” for purposes of ERISA with respect to
the investment aspects of the Plan. The members of the BIC may be officers,
directors or Employees of the Company or any other individuals. Any member of
the BIC may resign by delivering his written resignation to the Company and to
the GBOC and BIC. Vacancies in the BIC arising by resignation, death, removal or
otherwise, shall be filled by the Board, the GBOC or their delegates. The
Company shall advise the Trustee in writing of the names of the members of the
BIC and of changes in membership from time to time.

13.2 Powers and Duties of BAC.

(a) General. The BAC shall administer the Plan in accordance with its terms and
shall have all powers necessary to carry out the provisions of the Plan. The BAC
shall direct the Trustee concerning all payments which shall be made out of the
Trust pursuant to the Plan. The BAC shall have the discretionary authority to
interpret and construe the terms of the Plan and determine all questions arising
in the administration, interpretation, and application of the Plan, such
determinations to be presumptively conclusive and binding on all persons to the
maximum extent allowed by law, and uniformly and consistently applied to all
persons in similar circumstances; adopt such rules and procedures as it deems
necessary, desirable or appropriate for the administration of the Plan; appoint
such agents, counsel, accountants, consultants and other persons as may be
required to administer the Plan; determine all claims for benefits, and take
such further action as the BAC shall deem advisable in the administration of the
Plan.

(b) Delegation. The BAC shall have the discretionary authority to delegate such
of its duties and may engage such experts and other persons as it deems
appropriate in connection with administering the Plan. The BAC shall be entitled
to rely conclusively upon, and shall be fully protected in any action taken by
the BAC, in good faith in reliance upon any opinions or reports furnished to it
by any such experts or other persons.

 

48



--------------------------------------------------------------------------------

13.3 Powers and Duties of BIC.

(a) General. The BIC shall, among other things, be

(i) responsible for establishing and maintaining an investment policy
statement/funding policy, which it shall review at least annually and modify as
it determines to be necessary, desirable or appropriate;

(ii) responsible for selecting and monitoring the investment options which
shall, from time to time, be made available to any one of more groups of
participants under the Plan with respect to their individual accounts;

(iii) responsible for determining whether, and to what extent, amounts held
under an investment fund shall be transferred to any one or more continuing
investment funds or newly added investment funds;

(iv) responsible for retaining, monitoring and, as the case may be, terminating
and replacing either a third party “fiduciary” (as such term is defined under
Section 3(21)(A) of ERISA or “investment manager” (as such term is defined under
Section 3(38) of ERISA), and, in connection therewith, entering into such
contracts and agreements, and under such terms and conditions, as it determines
to be necessary, desirable or appropriate; and

(v) responsible for retaining, monitoring and, as the case may be, terminating
and replacing any one or more other such third parties, and, in connection
therewith, entering into such contracts and agreements, and under such terms and
conditions, as it determines to be necessary, desirable or appropriate in order
to facilitate the performance of its responsibilities and duties.

(b) Delegation. The BIC shall have the discretionary authority, in accordance
with its charter, to delegate such of its duties and may engage such experts and
other persons as it deems appropriate in connection with its duties. The BIC
shall be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the BIC, in good faith in reliance upon any opinions or reports
furnished to it by any such experts or other persons.

13.4 Organization and Operation of Committees.

(a) Each Committee shall act by majority vote of its voting members at the time
in office, and such action may be taken either by a vote at a meeting or in
writing without a meeting, in accordance with the charter of such Committee. A
Committee member shall not participate in discussions of or vote upon matters
pertaining to his own participation in the Plan.

(b) Each Committee may designate any of its members or any other person to
execute any document or documents on behalf of such Committee. The Committee
shall notify the Trustee in writing of any such action that affects the Trustee
and the name or names of such signatory. The Trustee thereafter shall accept and
rely upon any document executed by such signatory as representing action by the
respective Committee, until the Committee shall file with the Trustee a written
revocation of such designation.

 

49



--------------------------------------------------------------------------------

(c) Subject to the terms of its respective charter, each Committee may adopt
such bylaws and regulations as it deems desirable for the conduct of its affairs
and may appoint such accountants, counsel, specialists, and other persons as it
deems necessary or desirable in connection with the administration of the Plan.
Each Committee shall be entitled to rely conclusively upon, and shall be fully
protected by the Company in any action taken by it in good faith in relying
upon, any opinions or reports which shall be furnished to it by any such
accountant, counsel, specialist or other person.

13.5 Records and Reports of Committee. Each Committee shall keep a record of all
its proceedings and acts and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. Each
Committee shall notify the Trustee and the Company of any action taken by the
Committee relative to the Trustee and, when required, shall notify any other
interested person or persons.

13.6 Compensation and Expenses of Administering the Plan. The members of each
Committee shall serve without compensation for services as such. Subject to
Section 6.5(b), all reasonable expenses incurred in connection with the
administration of the Plan shall be borne by the Plan and paid out of the Plan
assets, except to the extent the Company elects to pay such expenses.

13.7 Claims Procedures.

(a) Claims for Benefits. Each Participant, Beneficiary or Alternate Payee or any
other person or entity claiming rights in connection with the Plan (“Claimant”)
shall be entitled to file a written claim for benefits under the Plan with the
BAC. A Claimant shall furnish the BAC with such documents, evidence, data, or
information in support of his claim as he considers necessary or desirable. A
Claimant may appoint a representative to pursue any claim or appeal of an
adverse benefit determination on his behalf, provided that he furnishes the BAC
with a written notice, signed by the Claimant, authorizing the representative to
act on his behalf in pursuing a benefit claim or appeal.

(b) Initial Claim Review. The BAC shall review the claim when filed and advise
the Claimant as to whether the claim is approved or denied. If the claim is
wholly or partially denied, the BAC shall furnish a written or electronic denial
within a reasonable period of time, but not later than 90 days after receipt of
the claim by the Plan, unless the BAC determines that special circumstances
require an extension of time for processing the claim. If the BAC determines
that an extension of time for processing a claim is required, written notice of
the extension shall be furnished to the Claimant prior to the expiration of the
initial 90-day period, which shall indicate the special circumstances requiring
an extension of time and the date by which Plan expects to render a decision. In
no event shall such extension exceed a period of 90 days from the end of the
initial period. If the BAC denies the claim for a benefit in whole or in part,
the BAC shall provide the Claimant a written or electronic notice of the adverse
benefit determination. The notification shall set forth, in a manner calculated
to be understood by the Claimant, (1) the specific reason or reasons for the
adverse benefit determination; (2) reference to the specific Plan provisions on
which the determination is based; (3) a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; (4) a description
of the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

 

50



--------------------------------------------------------------------------------

(c) Appeal of adverse benefit determination. If the claim is denied, a Claimant
may appeal the denial of the claim to the BAC within 60 days after receipt of
the adverse benefit determination. The appeal shall be in writing addressed to
the BAC and shall state the reason why the BAC should grant the appeal. The
Claimant may submit written comments, documents, records, and other information
relating to his claim for benefits. Upon request, the Claimant shall be provided
free of charge and reasonable access to, and copies of, all documents, records
and other information relevant to his claim, as determined under subsection (f).
The BAC shall conduct a full and fair review of the claim that takes into
account all comments, documents, records, and other information submitted by the
Claimant or his authorized representative relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination. The review shall not afford deference to the initial benefit
determination and shall be conducted by one or more individuals who are neither
those who made the adverse benefit determination that is the subject of the
appeal, nor the subordinates of such individuals.

(d) Timing of Appeal on Review. The BAC shall notify the Claimant of the
determination on review within a reasonable period of time, but not later than
60 days after receipt of the appeal unless the BAC determines that special
circumstances require an extension of time for processing the claim. If the BAC
determines that an extension of time for processing is required, the BAC shall
notify the Claimant in writing prior to the termination of the initial 60-day
period, indicating the special circumstances that require an extension of time
and the date the Plan expects to render a determination on appeal. In no event
shall such extension exceed a period of 60 days from the end of such initial
period. Notwithstanding the foregoing, if the BAC holds quarterly meetings, the
BAC shall instead make a benefit determination no later than the date of the
meeting that immediately follows the Plan’s receipt of a request for review,
unless the request for review is filed within 30 days preceding the date of such
meeting. In such case, a benefit determination may be made no later than the
date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (such as the need to hold a hearing) require a
further extension of time for processing, a benefit determination shall be
rendered not later than the third meeting of the BAC following the Plan’s
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the BAC shall provide the Claimant
with written notice of the extension, describing the special circumstances and
the date as of which the benefit determination will be made, prior to the
commencement of the extension. The BAC shall notify the Claimant of the benefit
determination as soon as possible, but not later than 15 days after the benefit
determination is made.

(e) Denial on Appeal. If the BAC denies the claim on appeal, it shall furnish
the Claimant a written or electronic adverse benefit determination, stating the
reasons for the denial in a manner calculated to be understood by the Claimant,
and shall make specific references to the pertinent Plan provisions on which the
benefit determination is based. The notification of the benefit determination
also shall include a statement of the Claimant’s right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits and to bring
a civil action under section 502(a) of ERISA no later than one (1) year after
the final adverse determination on appeal. The BAC’s decision upon appeal, or
the BAC’s initial decision if no appeal is taken, shall be final, conclusive and
binding on all parties.

 

51



--------------------------------------------------------------------------------

(f) Relevant documents and records. For purposes of the foregoing claim
procedures, a document, record or other information is “relevant” if it: (i) was
relied on in making the claim decision; (ii) was submitted, considered or
generated in making the decision; or (iii) demonstrates compliance with the
Plan’s procedural and administrative safeguards.

(g) Exhaustion of Claims Procedures. Completion of the claims procedures
described in this Section 13.7 is a condition precedent to the commencement of
any legal or equitable action in connection with a claim for benefits under the
Plan by any current or former Participant, Beneficiary or Alternate Payee or any
other person or entity claiming rights in connection with the Plan. After
exhaustion of the Plan’s claims procedures, any further legal action taken
against the Plan or its fiduciaries by the Claimant for benefits under the Plan
shall be filed in a court of law in accordance with Section 17.5 no later than
one (1) year after the final adverse determination on appeal. No action at law
or in equity shall be brought to recover benefits under this Plan until the
appeal rights provided in this Section 13.7 have been exercised and the Plan
benefits requested in such appeal have been denied in whole or in part.

ARTICLE XIV

AMENDMENT AND TERMINATION

14.1 Amendment of Plan.

(a) The Company shall have the right to amend the Plan at any time and from time
to time by resolution or written instrument approved by the Board; provided,
however, that no amendment shall have the effect of: (i) directly or indirectly
divesting the interest of any Participant or any other person in his vested
Account; or (ii) causing any part of the Plan assets to be used for any purpose
other than for the exclusive benefit of the Participants and Beneficiaries, or
defraying reasonable expenses of the Plan.

(b) Effective May 14, 2018, the BAC shall have the authority, acting in the name
of, and on behalf of the Company, to adopt such further amendments to the Plan
in connection with the sale of the stock (or other ownership interest) in, or
the sale of any business unit of, any Related Employer, as the BAC, in its sole
discretion, determines to be necessary or desirable to effect the terms of any
written transition services agreement, like agreement or sale agreement
(including, but not limited to, amendments relating to post-sale participation
in the Plan), subject to maintaining the compliance of the Plan with the
applicable requirements of the Code and ERISA.

14.2 Voluntary Termination of or Permanent Discontinuance of Contributions to
the Plan. The Company expects the Plan to be permanent, but reserves the right
to terminate the Plan in whole or in part, or to permanently discontinue
contributions to the Plan, at any time by resolution of, or written instrument
approved by, the Board and by giving written notice of such termination or
permanent discontinuance to the Trustee. Such resolution or written instrument
shall specify the effective date of termination or permanent discontinuance,
which shall not be earlier than the day of which includes the date of the
resolution or written instrument.

 

52



--------------------------------------------------------------------------------

14.3 Payments on Termination of or Permanent Discontinuance of Contributions to
the Plan. If the Plan is terminated as herein provided, or if it should be
partially terminated, or upon the complete discontinuance of Company
contributions to the Plan, the following procedure shall be followed, except
that, in the event of a partial termination, it shall be followed only in cases
of those Participants and Beneficiaries directly affected:

(a) Each Participant shall become 100% vested in the balance of his Account,
provided that the forfeitable percentage of the unpaid balance of such Account
of a Participant whose employment has terminated and who has incurred a one-year
Break in Service on the date of such Plan termination or discontinuance of
contributions shall be forfeited on the effective date of such termination or
discontinuance of contributions and shall not be vested.

(b) Distribution to Participants and Beneficiaries shall be made at such time
after termination of or discontinuance of contributions to the Plan as shall be
determined by the BAC.

14.4 Merger, Consolidation or Sale of the Company. In the event of the merger or
consolidation of the Company with or into any other entity, or in the event
substantially all of the assets of the Company shall be transferred to another
entity, the successor entity resulting from the consolidation or merger, or
transfer of such assets, as the case may be, may adopt and continue the Plan and
succeed to the position of the Company hereunder with the consent of the
Company. Nothing in this Plan shall prevent the consolidation or merger of the
Company, or the sale or transfer of all or substantially all of its assets.

ARTICLE XV

PROVISIONS RELATING TO PRIOR PLANS

15.1 Prior Plans and Prior Plan Accounts. Each Prior Plan that has been merged
into the Plan and its Prior Plan Merger Date shall be listed in Appendix A. As
of the Merger Effective Time, accounts maintained for affected Prior Plan
Participants shall be transferred to the Account and Sub-Accounts to be
established on their behalf under the Plan in accordance with the provisions of
Section 6.1 and the mapping schedule set forth under Appendix B.

15.2 Participants in Pay Status. A former Employee who, prior to the Merger
Effective Time, terminated employment with the Employer and elected to receive
his vested Legacy Account in installments, in accordance with the provisions of
the applicable Legacy Plan, shall, on and after the Restatement Effective Date,
and except as otherwise provided in the following sentence, receive his vested
Account balance under such method of installment payment, in accordance with his
original distribution election. Any such Participant shall have the right to
terminate all future installments and instead receive his remaining vested
Account in a lump sum payment (in whole or in part), as otherwise provided under
Section 11.3(a).

15.3 Loans. In the event that a Prior Plan Participant has a loan outstanding
under a Prior Plan at the time the Trustee receives a direct transfer of such
Prior Plan Participant’s accounts from the trustee under the Prior Plan, such
loan shall be assigned to, and assumed by, the Trustee. Any loan made to a Prior
Plan Participant under the Prior Plan prior to the Prior Plan Merger Date shall
be subject to the terms and conditions of the promissory note and security
agreement evidencing the loan at the time such loan was made.

 

53



--------------------------------------------------------------------------------

ARTICLE XVI

TOP-HEAVY PROVISIONS

16.1 Top-Heavy Status. The provisions of this Article shall not apply to the
Plan with respect to any Plan Year for which the Plan is not a Top-Heavy Plan.
If the Plan is or becomes a Top-Heavy Plan in any Plan Year, the provisions of
this Article will supersede any conflicting provisions elsewhere in the Plan.

16.2 Definitions. For purposes of this Article, the following words and phrases
shall have the meanings stated below unless a different meaning is required by
the context:

(a) “Determination Date” means, with respect to any Plan Year: (i) the last day
of the preceding Plan Year, or (ii) in the case of the first Plan Year of the
Plan, the last day of such Plan Year.

(b) “Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer having annual Compensation greater than
$170,000 for 2016 (as adjusted under Code Section 416(i)(1)), a 5-percent owner
of an Employer, or a 1-percent owner of the Employer having annual Compensation
of more than $150,000. For this purpose, annual Compensation means Compensation
as defined in Section 16.4. The determination of who is a Key Employee will be
made in accordance with Code Section 416(i)(1) and the applicable regulations
and other guidance of general applicability issued thereunder.

(c) “Non-Key Employee” means any Employee who is not a Key Employee.

(d) A “Top-Heavy Plan” with respect to a particular Plan Year means a plan for
which, as of the Determination Date, the aggregate of the accounts (within the
meaning of Code Section 416(g) and the regulations and rulings thereunder) of
Key Employees exceeds 60 percent of the aggregate of the accounts of all
Participants under the Plan, with the accounts valued as of the most recent
Valuation Date occurring within a 12-month period of the Determination Date and
increased for any distribution of an Account balance made during the 1-year
period ending on the Determination Date (5-year period ending on the
Determination Date if distribution is made for any reason other than Severance
From Employment, death, or disability). For purposes of this paragraph, the
accounts of any Employee who has not performed services for the Employer during
the 1-year period ending on the Determination Date shall be disregarded.

(e) “Valuation Date” means with respect to a particular Determination Date, the
most recent Valuation Date occurring within a 12-month period ending on the
applicable Determination Date.

 

54



--------------------------------------------------------------------------------

16.3 Minimum Contribution.

(a) For each Plan Year that the Plan is a Top-Heavy Plan, the Company will
contribute and allocate to the Safe Harbor Employer Sub-Account of each
Participant who is a Non-Key Employee and is employed by the Company on the last
day of such Plan Year, an amount consisting of contributions and forfeitures
equal to the lesser of (i) three percent of such Participant’s Compensation (as
defined in Section 16.4) for such Plan Year and (ii) the largest percentage of
Matching Contributions and forfeitures, as a percentage of the Key Employee’s
Compensation (as defined in Section 16.4), allocated to the Account of any Key
Employee for such Plan Year.

(b) The minimum contribution allocable pursuant to this Section will be
determined without regard to any contributions by the Company for any Employee
under the Federal Social Security Act.

(c) A Non-Key Employee will not be excluded from an allocation pursuant to this
Section merely because his Compensation is less than a stated amount. A Non-Key
Employee who has become a Participant but who fails to complete a Year of
Eligibility Service in a Plan Year in which the Plan is a Top-Heavy Plan shall
not be excluded from an allocation pursuant to this Section. A Non-Key Employee
who is a Participant in the Plan and who declined to elect to have Elective
Deferrals made to the Plan for the Plan Year shall receive an allocation for
that Plan Year pursuant to this Section.

(d) The Compensation of a Participant taken into account for purposes of this
Section shall be limited in accordance with the provisions of Section 1.12(d) of
the Plan.

(e) Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2). The
preceding sentence shall apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution requirement shall be
met in another plan, such other plan. Matching Contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the Actual Contribution Percentage Test and other
requirements of Code Section 401(m).

(f) In lieu of the minimum contribution otherwise required under this Section,
each Participant who is a Non-Key Employee and is employed by the Company on the
last day of a top-heavy Plan Year and who is also covered under a top-heavy
defined benefit plan maintained by the Company will receive the top-heavy
benefits provided under the defined benefit plan, offset by the benefits
provided under the Plan.

16.4 Compensation. For any Plan Year in which the Plan is a Top-Heavy Plan,
annual compensation for purposes of this Article shall have the meaning set
forth in Code Section 414(q).

16.5 Collective Bargaining Agreements. The requirements of this Article shall
not apply with respect to any Participant included in a Participating Union
Group.

 

55



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

17.1 Duty To Furnish Information and Documents. Participants, Beneficiaries and
Alternate Payees shall furnish to the BAC and the Trustee such evidence, data or
information as the BAC considers necessary or desirable for the purpose of
administering the Plan, and the provisions of the Plan for each person are
applicable upon the condition that he will furnish promptly full, true, and
complete evidence, data, and information requested by the BAC. All parties to,
or claiming any interest under, the Plan hereby agree to perform any and all
acts, and to execute any and all documents and papers, necessary or desirable
for carrying out the Plan and the Trust.

17.2 BAC’s Statements and Available Information. The BAC shall cause Eligible
Employees to be advised of the eligibility requirements and benefits under the
Plan. As soon as practicable after making the valuations and allocations
provided for in the Plan, once each calendar quarter and at such other times as
the BAC may determine, the BAC shall cause each Participant, Beneficiary and
Alternate Payee with respect to whom an Account is maintained, to be provided
with a statement reflecting the current status of his Account, including the
balance thereof. No Participant, except a member of the BAC, shall have the
right to inspect the records reflecting the Account of any other Participant.
The BAC shall make available for inspection at reasonable times by Participants,
Beneficiaries and Alternate Payees copies of the Plan, any amendments thereto,
the summary plan description, and all reports of Plan and Trust operations that
are required by law.

17.3 No Enlargement of Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Employer and any person, nor
shall the Plan be deemed to give any person the right to be retained in the
employ of the Employer or limit the right of the Employer to employ or discharge
any person with or without cause, or to discipline any Employee.

17.4 Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in conformity with the laws of
Delaware to the extent that such laws are not preempted by ERISA and Regulations
promulgated thereunder.

17.5 Forum Selection and Limitations on Actions. Any action brought to enforce
any claim or to obtain any benefit under this Plan shall be litigated
exclusively in the State courts of the State in which the Participant was last
employed by a Participating Employer or any United States District Court of the
State in which the Participant was last employed by a Participating Employer.

17.6 No Guarantee. None of the Employer, Trustee, BIC or BAC in any way
guarantees the Trust Fund from loss or depreciation or the payment of any
benefits that may be or become due to any person from the Trust Fund. No
Participant or other person shall have any recourse against the Employer,
Trustee, GBOC or BAC if the Trust Fund is insufficient to provide Plan benefits
in full. Nothing herein contained shall be deemed to give any Participant,
former Participant, or Beneficiary an interest in any specific part of the Trust
Fund or any other interest except the right to receive benefits out of the Trust
Fund in accordance with the provisions of the Plan and Trust.

17.7 Unclaimed Funds. Each Participant shall keep the BAC informed of his
current address and the current address of his Beneficiary or Beneficiaries.
None of the BAC, Trustee or Employer shall be obligated to search for the
whereabouts of any person, except as required by law.

 

56



--------------------------------------------------------------------------------

17.8 Merger or Consolidation of Plan. Any merger or consolidation of the Plan
with another Plan, or transfer of Plan assets or liabilities to any other Plan,
shall be effected in accordance with ERISA Section 208 and related Regulations,
in such a manner that each Participant in the Plan would receive, if the merged,
consolidated or transferee Plan were terminated immediately following such
event, a benefit that is equal to or greater than the benefit he would have been
entitled to receive if the Plan had terminated immediately before such event.

17.9 Interest Nontransferable.

(a) Except as provided in Article IX and in this Section, no interest of any
person or entity in, or right to receive distributions from, the Trust Fund
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind; nor may
such interest or right to receive distributions be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims in bankruptcy
proceedings. The Account of any Participant, however, shall be subject to and
payable in accordance with the applicable requirements of any qualified domestic
relations order, as that term is defined in Code Section 414(p), and the BAC
shall direct the Trustee to provide for payment from a Participant’s Account in
accordance with such order and with the provisions of Code Section 414(p) and
any Regulations promulgated thereunder. A payment from a Participant’s Account
may be made to an Alternate Payee prior to the date the Participant reaches his
earliest retirement age (as defined in Code Section 414(p)(4)(B)) if such
payments are made pursuant to a qualified domestic relations order. All such
payments pursuant to a qualified domestic relations order shall be subject to
reasonable procedures respecting the time of payment pursuant to such order and
the valuation of the Participant’s Account from which payment is made; provided
that all such payments are made in accordance with such order and Code
Section 414(p). The balance of an Account that is subject to any qualified
domestic relations order shall be reduced by the amount of any payment made
pursuant to such order.

(b) To the extent permitted under Code Section 401(a)(13)(C), the Account of any
Participant may also be offset by an amount set forth in a court order or
requirement to pay that arises from (i) a judgment of conviction for a crime
involving the Plan, (ii) a civil judgment (or consent to order or decree) that
is entered by a court in an action brought in connection with a breach (or
alleged breach) of a fiduciary duty under ERISA, or (iii) a settlement agreement
entered into by the Participant with either the Secretary of Labor or the
Pension Benefit Guaranty Corporation in connection with a breach of fiduciary
duty under ERISA by a fiduciary or any other person.

(c) Notwithstanding subsection (b) above, if any Participant borrows money
pursuant to Article IX, the Trustee and the BAC shall have all rights to collect
upon such indebtedness as are granted pursuant to Article IX and any agreements
or documents executed in connection with such loan.

17.10 Prudent Man Rule. The Trustee, the BAC, the BIC and the Company shall
exercise their powers and discharge their duties under this Plan and Trust
Agreement for the exclusive purpose of providing benefits to Participants and
their Beneficiaries, and shall act with the care, skill, prudence and diligence
under the circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

 

57



--------------------------------------------------------------------------------

17.11 Limitations on Liability. None of the Company, Trustee, BIC or BAC or any
member thereof, any Participating Employer or any individual acting as an
employee or agent of any of them shall be liable to any Participant, Beneficiary
or Alternate Payee for any claim, loss, liability or expense incurred in
connection with the Plan, except when the same shall have been judicially
determined.

17.12 Indemnification. The Company shall indemnify and hold harmless each
individual acting as an Employee or agent of the Company, including Committee
members, from any and all claims, liabilities, losses, damages, costs and
expense (including reasonable attorneys’ fees and costs) arising out of any
actual or alleged act or failure to act with respect to the administration of
the Plan, except that no indemnification or defense shall be provided to any
person with respect to conduct which has been judicially determined, or agreed
by the parties, to have constituted bad faith, gross negligence or willful
misconduct on the part of such person, or to have resulted in his receipt of
personal profit or advantage to which he is not entitled. In connection with the
indemnification provided by the preceding sentence, expenses incurred in
defending a civil or criminal action, suit or proceeding, or incurred in
connection with a civil or criminal investigation, may be paid by the Company in
advance of the final disposition of such action, suit, proceeding, or
investigation, as authorized by the Company in the specific case, upon receipt
of an undertaking by or on behalf of the party to be indemnified to repay such
amount, unless it shall ultimately be determined that he is entitled to be
indemnified by the Company pursuant to this Section. The preceding provisions of
this Section shall not apply to any claims, losses, liabilities, costs and
expenses arising out of any actual or alleged act or failure to act of a
Participant, or any individual acting as an employee or agent of a Participant,
in the selection of investment media for his Account, or the investment of the
assets in his Account.

17.13 Headings. The headings in this Plan are inserted for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

17.14 Gender and Number. Except when otherwise required by the context, any
masculine terminology in this document shall include the feminine, and any
singular terminology shall include the plural.

17.15 ERISA and Approval Under Internal Revenue Code. This Plan is intended to
qualify Code Section 401(a) and the Trust which is a part of the Plan is
intended to be exempt from tax under Code Section 501(a), as now in effect or
hereafter amended, so that the income of the Trust Fund may be exempt from
taxation under Code Section 501(a), contributions of any Employer under the Plan
may be deductible for federal income tax purposes under Code Section 404 and
amounts subject to Elective Deferral Agreements are not treated as distributed
to Participants for federal income tax purposes under Code Section 402(a), all
as now in effect or hereafter amended. Any modification or amendment of the Plan
and/or Trust Agreement may be made retroactively, as necessary or appropriate,
to establish and maintain such qualification and to meet any requirement of the
Code or ERISA.

 

58



--------------------------------------------------------------------------------

17.16 Rules Relating to Veterans Reemployment Rights Under USERRA. The following
special provisions of this Section 17.17 shall apply to an Eligible Employee or
Participant who is reemployed in accordance with the reemployment provisions of
the Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”)
following a period of qualifying military service (as determined under USERRA):

(a) Each period of qualifying military service served by an Employee or
Participant shall, upon such reemployment, be deemed to constitute service with
the Company for all purposes of the Plan, including determining the
Participant’s vested percentage in his Account, if applicable.

(b) The Participant shall be permitted to make up Elective Deferrals missed
during the period of qualifying military service. The Participant shall have a
period of time beginning on the date of the Participant’s reemployment with a
Participating Employer following his period of qualifying military service and
extending over the lesser of (i) the product of three and the Participant’s
period of qualifying military service, and (ii) five years, to make up such
missed Elective Deferrals.

(c) If the reemployed Participant elects to make up Elective Deferrals in
accordance with subsection (b) above, the Participating Employer shall make any
Matching Contributions that would have been made on behalf of such Participant
had the Participant made such Elective Deferrals during the period of qualifying
military service.

(d) If a Participating Employer made any Contributions to the Plan during the
period of qualifying military service, it shall make a Contribution on behalf of
the Participant upon the Participant’s reemployment following his period of
qualifying military service, in the amount that would have been made on behalf
of such Participant had the Participant been employed during the period of
qualifying military service.

(e) The Company shall not (i) credit earnings to a Participant’s Account with
respect to any Elective Deferrals, Matching Contributions or other Contributions
before such Contributions are actually made, or (ii) make up any allocation of
forfeitures, with respect to the period of qualifying military service.

(f) A reemployed Participant shall be entitled to accrued benefits attributable
to Elective Deferrals only if such contributions are actually made.

(g) For all purposes under the Plan, including the Participating Employer’s
liability for making Contributions on behalf of a reemployed Participant as
described above, the Participant shall be treated as having received Covered Pay
from the Company based on the rate of Covered Pay the Participant would have
received during the period of qualifying military service, or if that rate is
not reasonably certain, on the basis of the Participant’s average rate of
Covered Pay during the 12-month period immediately preceding such period.

 

59



--------------------------------------------------------------------------------

(h) If a Participating Employer makes an Elective Deferral, Matching
Contributions or other Contribution in accordance with the foregoing provisions
of this Section:

(i) such Contributions shall not be subject to any otherwise applicable
limitation under Code Sections 402(g), 404(a) or 415, and shall not be taken
into account in applying such limitations to other Participants’ or
Participating Employer Contributions under the Plan or any other plan, with
respect to the Plan Year in which such Contributions are made, and such
Contributions shall be subject to these limitations only with respect to the
Plan Year to which such Contributions relate and only in accordance with
Regulations promulgated by the Department of the Treasury; and

(ii) the Plan shall not be treated as failing to meet the requirements of Code
Sections 401(a)(4), 401(k)(3), 401(k)(11), 401(k)(12), 401(m), 410(b) or 416 by
reason of such Contributions.

(i) If a Participant who is absent from employment as an Eligible Employee
because of military service dies while performing qualified military service (as
defined in Code Section 414(u)), the Participant shall be treated as having
returned to employment as an Eligible Employee on the day immediately preceding
his death for purposes of determining the Participant’s vested interest in his
Account and his Beneficiary’s eligibility for a death benefit under the Plan.
Notwithstanding the foregoing, such a Participant shall not be entitled to
additional Participating Employer Contributions with respect to his period of
military leave.

17.17 Conditions on Contributions. All Contributions made by the Participating
Employers under the Plan are conditioned upon the qualification of the Plan
under Code Section 401(a) and deductibility of the Contributions under Code
Section 404.

17.18 Exclusive Benefit of Employees. All Contributions made pursuant to the
Plan shall be held by the Trustee in accordance with the terms of the Trust for
the exclusive benefit of Participants under the Plan, including former Employees
and their Beneficiaries, and shall be applied to provide benefits under the Plan
and to pay expenses of administration of the Plan and the Trust, to the extent
that such expenses are not otherwise paid by the Company. At no time prior to
the satisfaction of all liabilities with respect to such Participants and their
Beneficiaries shall any part of the Trust Fund (other than such part as may be
required to pay administration expenses and taxes), be used for, or diverted to,
purposes other than for the exclusive benefit of such Employees and their
Beneficiaries. However, without regard to the provisions of this Section:

(a) If a Contribution is conditioned upon the deductibility of the contribution
under Code Section 404, then, to the extent the deduction is disallowed, the
Trustee shall upon written request of the Company return the Contribution (to
the extent disallowed) to the Company within one year after the day the
deduction is disallowed; and

(b) If a Contribution or any portion thereof is made by a Participating Employer
by a mistake of fact, the Trustee shall, upon written request of the
Participating Employer, return the Contribution or such portion to the
Participating Employer within one year after the date of payment to the Trustee.

 

60



--------------------------------------------------------------------------------

Earnings attributable to amounts to be returned to the Participating Employer
pursuant to subsection (a) or (b) above shall not be returned to the
Participating Employer, and losses attributable to amounts to be returned to the
Participating Employer pursuant to subsections (a) or (b) shall reduce the
amount to be so returned.

17.19 Section 16 of the Securities Exchange Act of 1934. In no event shall any
provision under the Plan be given effect to the extent that such provision may
result in a violation of Section 16 of the Securities Exchange Act of 1934 or
the rules promulgated thereunder.

17.20 Severability. Each of the Sections contained in the Plan shall be
enforceable independently of every other Section in the Plan, and the invalidity
or unenforceability of any Section shall not invalidate or render unenforceable
any other Section contained herein. If any Section or provision in a Section is
found invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the Section or provision to produce its
nearest enforceable economic equivalent.

17.21 Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.

17.22 Withholding of Taxes. Subject to Section 6.5, to the extent required by
the law in effect at the time payments are made, the Affiliated Group may
withhold or cause to be withheld from any amounts deferred or payable under the
Plan all federal, state, local and other taxes as shall be legally required. The
Affiliated Group shall have the right in its sole discretion to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Affiliated Group may be required to withhold with respect to amounts that the
Company credits to a Participant’s Account(s) or (ii) deduct from any amount of
salary, bonus, incentive compensation or other payment otherwise payable in cash
to the Participant the amount of any taxes that the Company may be required to
withhold with respect to amounts that the Company credits to a Participant’s
Account(s).

17.23 Electronic Media. To the extent permitted by applicable law, the Plan may
permit the use of electronic media in communications and procedures between the
Plan or the BAC and Participants, Beneficiaries and/or Alternate Payee.
Electronic media may include, but are not limited to, e-mail, the Internet,
intranet systems and automatic telephonic response systems.

 

61



--------------------------------------------------------------------------------

17.24 Special ESOP Provisions.

(a) Right of First Refusal. If the Company Stock ceases to be publicly traded
within the meaning of Treasury Regulations Section 54.4975-7(b)(1)(iv), all
shares held under the ESOP Feature distributed by the Trustee may, as determined
by the Company, be subject to a “right of first refusal.” Such a “right” shall
provide that prior to any subsequent transfer, the shares must first be offered
in writing to the Trust, and then, if refused by the Trust, to the Company. In
the event that the proposed transfer constitutes a gift or other such transfer
at less than fair market value, the price per share shall be the fair market
value determined as of the Valuation Date coinciding with or immediately
preceding the date offered to the Trust, or in the event of a proposed purchase
by a prospective bona fide purchaser other than a Related Employer, the offer to
the Trustee and the Company shall be at the greater of fair market value
determined as of the Valuation Date coinciding with or immediately preceding the
date offered to the Trust or at the price offered to be paid by the prospective
bona fide purchaser; provided, however, that in the case of a purchase by the
Trust from a disqualified person (as defined in Code Section 4975) the price per
share shall be determined as of the date of the purchase; and, provided,
further, that the Trust shall not purchase any shares when the purchase price of
such shares is in excess of fair market value. The Trust or the Company, as the
case may be, may accept the offer at any time during a period not exceeding
fourteen days after receipt of such offer. The right of first refusal shall
lapse fourteen days after the security holder gives written notice to the Trust
of its right of first refusal with respect to the shares.

(b) Put Option. At any time at which Company Stock held under the ESOP Feature
has ceased to be readily tradeable on an established securities market, a
Participant or Beneficiary shall be granted at any such time that such shares
are distributed to him, an option to “put” such shares to the Company; provided,
however, that the Trust shall have the option to assume the rights and
obligations of the Company at the time the “put” option is exercised. Such “put”
option shall provide that, for a period of sixty (60) days (excluding any period
during which the Company is prohibited from honoring the “put” option by
applicable federal or state law) after such shares are distributed by the
Trustee to a Participant or Beneficiary, the Participant or Beneficiary shall
have the right to have the Company purchase such shares at their fair market
value, and if the “put” option is not exercised within such 60-day period, it
may be exercised within an additional period of sixty (60)days during the Plan
Year next commencing after the date such shares were distributed by the Trustee.
For purposes of this Section, fair market value shall be based on the fair
market value determined as of the Valuation Date coinciding with or immediately
preceding the date of exercise. Such “put” option shall be exercised by
notifying the Company in writing. The terms of payment for the purchase of such
shares shall be reasonable. In the case of deferral of payment, adequate
security and a reasonable rate of interest shall be provided for any credit
extended, and cumulative payments as of any given date shall be no less than the
aggregate of reasonable periodic payments as of such date. Periodic payments
shall be considered reasonable if annual installments, commencing within 30 days
after the “put” is exercised, are substantially equal and if the payment period
extends for not more than five years after the date the “put” is exercised.

(c) Other Options. Except as otherwise provided in this Section, no person may
be required to sell shares held under the ESOP Feature to the Company, nor may
the Trust enter into an agreement which obligates the Trust to purchase such
shares at an indefinite time determined upon the happening of an event such as
the death of a shareholder.

 

62



--------------------------------------------------------------------------------

(d) Dividend Distributions. Any cash dividends payable on shares held in the
Company Stock Fund attributable to the Accounts of Participants, Beneficiaries
and Alternate Payees shall be reinvested in Company Stock, unless the
Participant, Beneficiary or Alternate Payee elects to have the dividends paid to
the Trust and distributed in cash to such Participant, Beneficiary or Alternate
Payees no later than ninety (90) days after the close of the Plan Year in which
the dividends are paid to the Plan; provided that if dividends are reinvested in
the Company Stock Fund, then Company Stock allocated to the Participant’s
Account shall have a fair market value not less than the amount of the dividends
that would have been allocated to the Participant, Beneficiary or Alternate
Payee. Such distribution (if any) of cash dividends shall be limited to
dividends on shares of Company Stock which are then vested.

(e) Special ESOP Valuation. At any time at which Company Stock held under the
ESOP Feature has ceased to be readily tradable on an established securities
market, valuation of such Company Stock with respect to activities carried on by
the Plan shall be by an independent appraiser in accordance with Code
Section 401(a)(28)(C).

(f) Exempt Loans and 1042 Transactions. The ESOP Feature of the Plan shall not
engage or participate in the following transactions:

(i) Exempt loans within the meaning of Treasury Regulations
Section 54.4975-7(b)(1)(iii).

(ii) Sales of Company Stock to the Plan in accordance with Code Section 1042.

17.25 Back Pay Awards. The provisions of this Section shall apply only to an
Employee or former Employee who becomes entitled to back pay by an award or
agreement of a Participating Employer without regard to mitigation of damages.
If a person to whom this Section applies was or would have become an Eligible
Employee after such back pay award or agreement has been effected, and if any
such person who had not previously elected to make Elective Deferrals pursuant
to Section 3.1 shall within thirty (30) days of the date he receives notice of
the provisions of this Section make an election to make Elective Deferrals in
accordance with such Section 3.1 (retroactive to any date as of which he was or
has become eligible to do so), then such Participant may elect that any Elective
Deferrals not previously made on his behalf but which, after application of the
foregoing provisions of this Section, would have been made under the provisions
of Article III shall be made out of the proceeds of such back pay award or
agreement. In addition, if any such Employee or former Employee would have been
eligible to receive Matching Contributions or other Contributions under the
provisions of Article IV for any prior Plan Year after such back pay award or
agreement has been effected, his Participating Employer shall make a Matching
Contribution or other Contribution equal to the amount of the Contribution which
would have been made to such Participant under the provisions of Article IV as
in effect during each such Plan Year. The amounts of such additional
Contributions shall be credited to the Account of such Participant. Any
additional Contributions made pursuant to this Section shall be made in
accordance with, and subject to the limitations of the applicable provisions of
the Plan.

17.26 Mental or Physical Incompetency. If the BAC determines that any person
entitled to payments under the Plan is incompetent by reason of physical or
mental disability, as established by a court of competent jurisdiction, the BAC
may cause all payments thereafter becoming due to such person to be made to any
other person for his benefit, without responsibility to follow the application
of amounts so paid. Payments made pursuant to this Section shall completely
discharge the BAC, the Employer and the Plan with respect thereto.

 

63



--------------------------------------------------------------------------------

17.27 Recoupment of Overpayments. In the event the Plan pays all or a portion of
a Participant’s Account in error, the BAC shall have an equitable lien on the
erroneous overpayment and shall have the right to recoup the overpayment from
the individual(s) to whom, or for whose benefit, the payment was made. To the
maximum extent permissible under applicable Internal Revenue Service and/or
Department of Labor guidance, the BAC may recoup the amount of the overpayment
by collecting payment directly from one or more of the affected individuals
(plus any earnings or interest) and/or by withholding amounts from any future
Plan payments to which the affected individuals are entitled. To the extent an
overpayment is caused by a record keeper or Trustee’s error, and the Plan is not
able to recover all or any portion of such overpayment from the affected
individuals or from future Plan payments payable to the affected individuals,
the BAC shall cause such record keeper or Trustee, as applicable, to reimburse
the Plan for any portion of such overpayment that is not recovered, plus any
earning or interest, consistent with applicable Internal Revenue Service and/or
Department of Labor guidance.

* * *

IN WITNESS WHEREOF, the Company has caused the Plan, as set forth herein, which
is an amendment and restatement of the Plan as previously adopted effective
January 1, 2018, to be executed in its name by a duly authorized officer this
20th day of December 2018, also effective as of January 1, 2018.

 

NEWELL OPERATING COMPANY By:    /s/ Shay Z. Hable  

 

64



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX A—PRIOR PLANS

 

Prior Plan    Date Employees
Eligible to Participate    Prior Plan
Merger Date

Anchor Hocking Corporation Savings & Investment Plan

   01/01/89    12/31/88

W.T. Rogers Company Profit Sharing & Savings Master Plan

   01/01/92    12/31/91

Sanford Corporation Incentive Savings Plan

   01/01/93    12/31/92

Intercraft Company Employee’s Profit Sharing & Variable Investment Plan

   01/01/94    12/31/93

Intercraft Industries Retirement Program

   01/01/94    12/31/93

Levolor Profit Sharing & 401(k) Plan

   10/01/94    09/30/94

Stuart Hall Company, Inc. 401(k) Salary Savings Plan for Non-Bargaining Unit
Employees

   01/01/95    01/01/95

Ashland Products Profit Sharing & Savings Plan

   01/01/96    12/31/95

Faber Castell Tax Deferred Savings Plan

   01/01/96    12/31/95

Berol Corporation Savings & Investment Plan

   04/01/96    04/01/96

Cooper Industries, Inc. Employee Savings and Stock Ownership Plan

   06/01/97    06/01/97

Home Fashions, Inc. 401(k) Savings Plan & Trust

   10/01/97    12/31/97

Decorel Non-Bargaining Employees Retirement Income Plan & Trust

   07/09/99    07/09/99

Holson Burnes Group Inc. Retirement Savings Plan

   01/01/98    01/01/98

Individual Account Retirement Plan for Bargaining Unit Employees of
Kirsch-Sturgis

   08/01/98    08/01/98

Calphalon Corporation 401(k) Profit Sharing Plan & Trust

   12/01/99    12/01/99

Cosmolab, Inc. 401(k) Employees Savings Plan

   10/01/00    10/01/00

Rubbermaid Retirement Plan

   10/01/00    10/01/00

Graco Children’s Products Inc. Employees’ Thrift Plan

   10/01/00    10/01/00

Panodia Corporation Retirement Plan & Trust

   N/A    06/04/01

Dakota Balance, Inc. 401(k) Retirement Plan

   01/01/02    01/24/02

 

A - 1



--------------------------------------------------------------------------------

Prior Plan    Date Employees
Eligible to Participate    Prior Plan
Merger Date

American Tool Companies, Inc. Salary Deferral and Profit Sharing Plan

   01/01/03    12/31/02

American Saw & Mfg. Company Inc. 401(k) Retirement Investment Plan

   01/01/04    12/31/03

Rubbermaid Retirement Plan for Collectively Bargained Associates

   01/01/04    11/01/04

Cardscan Inc. 401(k) Plan

   04/03/06    08/01/06

PSI Systems, Inc. 401(k) Profit Sharing Plan and Trust

   07/16/07    11/19/07

Technical Concepts LLC 401(k) and Profit Sharing Plan

   01/01/18    02/31/08

Jarden Corporation Savings and Retirement Plan

   01/01/18    12/31/17

Jostens 401(k) Retirement Plan

   01/01/18    12/31/17

Ln Co 401(k) Retirement Savings Plan

   01/01/18    12/31/17

The Waddington Group 401(k) Plan

   01/01/18    12/31/17

BOC Plastics, Inc. 401(k) Plan

   01/01/18    12/31/17

Smith Mountain Industries, Inc. 401(k) Plan

   01/01/18    12/31/17

 

A - 2



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX B – ACCOUNT MAPPING SCHEDULE

 

Map from Legacy Account:    Map to Plan Sub-Account: BOC Plastics, Inc. 401(k)
Plan Employee Before-Tax    Pre-Tax Sub-Account Safe Harbor Match    Safe Harbor
Employer Sub-Account Rollover    Rollover Sub-Account Jarden Corporation Savings
and Retirement Plan Employee Deferral    Pre-Tax Sub-Account Employer Match   
Safe Harbor Employer Sub-Account New Employer Match    Prior Jarden Savings Plan
New Employer Match Sub-Account Old Employer Match    Non-Safe Harbor Employer
Sub-Account Prior AHG Plan Employer Match    Prior Jarden Savings Plan Employer
Contribution Sub-Account Prior USPC Employer Match    Prior USPC Match
Sub-Account Regular Prior Employer Match    Prior Jarden Savings Plan Regular
Match Sub-Account Additional Company Match    Non-Safe Harbor Employer
Sub-Account Discretionary Match    Non-Safe Harbor Employer Sub-Account Safe
Harbor Employer Match    Safe Harbor Employer Sub-Account Profit Sharing   
Non-Safe Harbor Employer Sub-Account Regular AHI Profit Sharing    Prior Jarden
Savings Plan Employer Contribution Sub-Account Prior Plan Profit Sharing   
Prior Jarden Savings Plan Employer Contribution Sub-Account Rollover    Rollover
Sub-Account After-Tax Rollover    After-Tax Rollover Sub-Account Ball
Corporation Rollover    Rollover Sub-Account Prior Plan Rollover    Rollover
Sub-Account Employee After-Tax    After-Tax Sub-Account Post 86 After Tax
Employee Contribution    After-Tax Sub-Account Pre 87 After Tax Employee
Contribution    After-Tax Sub-Account BCA Employee Deferral    Pre-Tax
Sub-Account BCA Safe Harbor Match    Safe Harbor Employer Sub-Account BCA
Employer Match    Non-Safe Harbor Employer Sub-Account

 

B - 1



--------------------------------------------------------------------------------

Map from Legacy Account:    Map to Plan Sub-Account: Quickie Employer Match   
Prior Quickie Employer Sub-Account Quickie Employer Discretionary    Prior
Quickie Employer Sub-Account Quickie Qualified Discretionary    Prior Quickie
Employer Sub-Account NUK Non-Union Match    Non-Safe Harbor Employer Sub-Account
NUK Union Match    Non-Safe Harbor Employer Sub-Account Prior Lifoam Employee
Deferral    Pre-Tax Sub-Account Prior Lifoam Employer Match    Prior Lifoam
Employer Contribution Sub-Account Prior Lifoam Profit Sharing    Prior Lifoam
Employer Contribution Sub-Account Hardy Employee Deferral    Pre-Tax Sub-Account
Yankee Candle Match    Non-Safe Harbor Employer Sub-Account Security
Contribution    Prior Jarden Savings Plan Employer Contribution Sub-Account
Prior AMC Balance    Non-Safe Harbor Employer Sub-Account Special Profit Sharing
QNEC    Safe Harbor Employer Sub-Account Supplemental Contribution    Safe
Harbor Employer Sub-Account ESOP Account    Non-Safe Harbor Employer Sub-Account
QMAC    Safe Harbor Employer Sub-Account QNEC    Safe Harbor Employer
Sub-Account Jarden Standard 401(k) Savings Plan Employee Deferral    Pre-Tax
Sub-Account New Employer Match    Safe Harbor Employer Sub-Account Employer
Match—vesting    Prior Jarden Standard Plan Match Sub-Account Rollover   
Rollover Sub-Account Employer Match Adjustment    Non-Safe Harbor Employer
Sub-Account Profit Sharing    Non-Safe Harbor Employer Sub-Account QNEC    Safe
Harbor Employer Sub-Account Jostens 401(k) Retirement Plan 01 Employee Pre-Tax;
04 EE Pre-Tax Catch Up    Pre-Tax Sub-Account 15 Roth 401K; 17 Roth Catch-Up   
Roth Sub-Account 03 ER Safe Harbor    Safe Harbor Employer Sub-Account 13 Prior
ER Match/PS; 12 Employer Match    Non-Safe Harbor Employer Sub-Account 06
Rollover    Rollover Sub-Account 11 Roth Rollover    Roth Rollover Sub-Account
02 Employee After-Tax    After-Tax Sub-Account 09 After-Tax Rollover   
After-Tax Rollover Sub-Account 07 IRA Tax Deductible/VDEC    QVEC Sub-Account 10
QNEC    Safe Harbor Employer Sub-Account

 

B - 2



--------------------------------------------------------------------------------

Map from Legacy Account:    Map to Plan Sub-Account: The Ln Co 401(k) Retirement
Savings Plan 01 Employee Pre-Tax; 04 Employee Pre-Tax Catch Up    Pre-Tax
Sub-Account 12 Roth 401K; 14 Roth Catch Up    Roth Sub-Account 12 Prior Plan SH
Co Match    Safe Harbor Employer Sub-Account 09 Prior Co Match/Discret   
Non-Safe Harbor Employer Sub-Account 03 Employer Match    Non-Safe Harbor
Employer Sub-Account 10 Neff Match    Prior Neff Contribution Sub-Account 11
Neff Discretionary    Prior Neff Contribution Sub-Account 06 Rollover   
Rollover Sub-Account 15 Roth Rollover    Roth Rollover Sub-Account 02 Employee
After-Tax    After-Tax Sub-Account Newell Rubbermaid 401(k) Savings and
Retirement Plan Employee Contribution – BEF1    Pre-Tax Sub-Account Employee
Contributions – Roth – RTH1    Roth Sub-Account Post 2009 Match – SHM1    Safe
Harbor Employer Sub-Account Company Match – ERB1    Non-Safe Harbor Employer
Sub-Account 401 Rollover – QPR1    Rollover Sub-Account 457 Rollover – DCR1   
Rollover Sub-Account IRA Rollover – IRR1    Rollover Sub-Account 403B Rollover –
TSR1    Rollover Sub-Account Roth Rollover – RRK1    Roth Rollover Sub-Account
Employee After-Tax Rollover – ATR1    After-Tax Rollover Sub-Account Prior Plan
After-Tax – AFT1    After-Tax Sub-Account QVEC – BEF2    QVEC Sub-Account Prior
Plan Pension – ERB5    Prior Plan Pension Sub-Account Prior Plan Profit Sharing
– ERB6    Non-Safe Harbor Employer Sub-Account RSP Contribution – ERB3    Prior
Newell RSP Contribution Sub-Account Retirement Plan – ERB2    Non-Safe Harbor
Employer Sub-Account 100% Vested RSP Contribution 32/20 No New Money – ERB12   
Non-Safe Harbor Employer Sub-Account 100% Vested Retirement Plan 32/20 No New
Money – ERB11    Non-Safe Harbor Employer Sub-Account QNEC – QNE1    Safe Harbor
Employer Sub-Account PR Employee Contributions – BEF3    PR Pre-Tax Sub-Account
PR RSP Contribution – ERB 10    Prior PR RSP Sub-Account Puerto Rico Post 2009
Match – SHM2    PR Safe Harbor Match Sub-Account PR Company Match – ERB 8    PR
Non-Safe Harbor Sub-Account Puerto Rico Prior Plan Profit Sharing – ERB 9    PR
Non-Safe Harbor Sub-Account Union Retirement Plan – P/S – ERB4    Prior Union
Retirement Contribution Sub-Account 100% Vested Union Retirement Plan – P/S
32/20    Non-Safe Harbor Employer Sub-Account No New Money – ERB13   

 

B - 3



--------------------------------------------------------------------------------

Map from Legacy Account:    Map to Plan Sub-Account: Smith Mountain Industries
401(k) Plan Employee Before-Tax    Pre-Tax Sub-Account Safe Harbor Match    Safe
Harbor Employer Sub-Account Rollover    Rollover Sub-Account The Waddington
Group 401(k) Plan Deferred Salary    Prior Waddington Plan Pre-Tax Sub-Account
Pre-Tax Deferred    Prior Waddington Plan Pre-Tax Sub-Account Company Match   
Prior Waddington Plan Match Sub-Account Rollover (Unrelated Rollover)   
Rollover Sub-Account QNEC    Safe Harbor Employer Sub-Account Supplemental
Deferred    Prior Waddington Plan Pre-Tax Sub-Account Prior Employer Accounts
(Related Rollovers)    Safe Harbor Employer Sub-Account

 

B-4



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX C—PARTICIPATING UNION GROUPS

This Appendix C lists the Participating Union Groups and any special rules
applicable to them. All other provisions of the Plan shall apply to the
Participating Union Groups. Any undefined terms in this Appendix C shall have
the meaning provided in the Plan. All Section references are to the Plan.

 

  1.

Hourly rate employees represented by the U.F.C.W. Textile and Garment Council,
CLC, Enka Local 2598T (“Enka Bargained Employees”)

 

  2.

Hourly rate employees of Jarden Corporation (in the Jarden Zinc Products
Division) represented by the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, AFL-CIO, CLC, Greeneville, Tennessee, Local 507-G (“Greeneville Bargained
Employees”)

 

  3.

Hourly rate employees of Hearthmark LLC (doing business as Jarden Home Brands)
represented by the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union, AFL-CIO, CLC,
Muncie, Indiana, Local 93G (“Muncie Bargained Employees”)

 

  4.

Hourly rate employees represented by the International Association of
Machinists & Aerospace Workers, AFL-CIO and Reedsburg Machinists Lodge No. 2269
Affiliated with District 10 (“NUK Bargained Employees”)

SAFE HARBOR MATCHING CONTRIBUTION

Participating Union Groups—Amount of Safe Harbor Matching Contribution. The
Matching Contribution with respect to each Enka Bargained Employee, Greeneville
Bargained Employee, Muncie Bargained Employee and NUK Bargained Employee who is
a Participant, for each payroll period, shall be an amount equal to one hundred
percent (100%) of such Participant’s Elective Deferrals up to six percent (6%)
of such Participant’s Covered Pay for such payroll period, or such Matching
Contribution as determined under a formula set forth under the terms of the
applicable collective bargaining agreement then in effect.

 

C - 1



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX D—PUERTO RICO QUALIFICATION PROVISIONS

This Appendix D shall supplement the provisions of the Plan, and, to the extent
permitted under the Code, otherwise supersede any conflicting provisions of the
Plan, regarding any Participant who is a resident of Puerto Rico and paid on a
Puerto Rico payroll of the Employer (a “Puerto Rican Participant”) for purposes
of compliance of the Plan with the tax qualification requirements under the
Internal Revenue Code for a New Puerto Rico, as amended (“PRIRC”). All
capitalized terms not defined in this Appendix D shall have the meaning as that
term is defined in the Plan. Effective as of the Restatement Effective Date, the
Plan no longer permits residents of Puerto Rico who are paid on a Puerto Rico
payroll of the Employer to contribute to or receive an allocation of under the
Plan.

1. Return of Excess Deferrals.

(a) If, on or before March 1, 2018, a Puerto Rican Participant notifies the BAC
in writing, that all or a portion of the Elective Deferrals made on his behalf
is in excess of the dollar limit for the 2017 Plan Year, the BAC shall cause to
be distributed to such Puerto Rican Participant such excess Elective Deferrals
and income allocable to the Puerto Rican Participant, on or before April 15,
2018.

(b) In the case where the excess Elective Deferrals described in paragraph
(a) arose after taking into account only Elective Deferrals made to this Plan, a
Puerto Rican Participant shall be deemed to have notified the BAC. Contributions
made to other plans of a Related Employer shall be added for purposes of
determining if the rules described in this paragraph have been met.

(c) The income allocable to such excess Elective Deferrals shall include income
for the Plan Year for which the excess Elective Deferrals was made. The income
allocable to excess Elective Deferrals shall be determined under any reasonable
method selected by the BAC.

(d) Any amount distributed under this Section 1 shall be included in the Puerto
Rican Participant’s deferral percentage unless such a Puerto Rican Participant
is a non-Highly Compensated Employee and such excess arose solely because of
excess Elective Deferrals under Section 1 of this Appendix made to the Plan.
Effective January 1, 2012, contributions made to other plans of a Related
Employer shall be added for purposes of determining compliance with the
limitations described in this paragraph.

2. Rollovers. Upon the Severance From Employment of a Puerto Rican Participant,
the Puerto Rican Participant may elect to have all or a portion of a total
distribution contributed to (1) an individual retirement account or annuity
under the provisions of PRIRC Section 1081.02, (2) a nondeductible individual
retirement account under the provisions of PRIRC Section 1081.03 or (3) a
qualified retirement plan under the provisions of PRIRC Section 1081.01(a), the
terms of which permit acceptance of a direct rollover from a retirement plan
qualified under PRIRC Section 1081.01(a). Such contribution shall be made in a
manner consistent with PRIRC Section 1801.01(b)(2) and any guidance promulgated
thereunder.

 

D - 1



--------------------------------------------------------------------------------

3. Additional Requirements, Provisions. Solely for purposes of the qualification
of the Plan under the PRIRC, Code Section 416, which does not have an equivalent
under the PRIRC or ERISA, will be deemed to be inapplicable to Puerto Rico
Participants.

4. “Highly Compensated Employee” means any Employee who is a resident of Puerto
Rico and paid on a Puerto Rico payroll of the Employer and who:

(a) is a 5% owner of the voting stock or of the total value of all classes of
stock of the Company;

(b) owns more than 5% of the capital or interest in the profits of the Company,
if the Company is not a corporation; or

(c) for the immediately preceding Plan Year, received Section 415 Compensation
from the Employer in excess of one hundred and fifty thousand ($150,000)
dollars.

This definition of “Highly Compensated Employee” shall be interpreted in
accordance with PRIRC Section 1081.01(d)(3)(E)(iii) and applicable regulations
thereunder.

 

D - 2



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX E — SPECIAL PROVISIONS

FOR PARTICIPANTS TRANSFERRED IN CONNECTION

WITH THE SALE TO NOVOLEX HOLDINGS, LLC

Newell Brands Inc. entered into an equity purchase agreement, dated as of May 2,
2018, (the “Waddington EPA”) with Novolex Holdings, LLC (“Novolex”), pursuant to
which Newell Brands Inc. caused the “Sellers” (as defined in the Waddington EPA)
to sell to Novolex the “Purchased Equity Interests” (as defined in the
Waddington EPA), as of the closing date of the transactions contemplated in the
Waddington EPA. Incident to the closing of the transactions contemplated by the
Waddington EPA, each “Transferred Employee” (as such term is defined in the
Waddington EPA; the “Novolex Transferred Employees”) ceased to be employed with
Newell Brands Inc. and its affiliates, effective as of the applicable “Transfer
Time” (as such term is defined in the Waddington EPA; the “Novolex Transfer
Time”).

1. Purpose. This Appendix E sets forth special provisions that apply to each
Participant who is a Novolex Transferred Employee and who has an outstanding
loan balance under the Plan as of such Novolex Transferred Employee’s Novolex
Transfer Time. All capitalized terms not defined in this Appendix E shall have
the meaning as that term is defined in the Plan.

2. Rollover of Outstanding Loan Balance

(a) Each Novolex Transferred Employee whose Novolex Transfer Time was June 29,
2018, who has an outstanding loan from the Plan as of such Novolex Transfer Time
and elects, no later than August 31, 2018, a direct rollover of such person’s
entire vested Account balance under the Plan to the Novolex Holdings, Inc.
401(k) Plan (the “Novolex Plan”), on such forms and in accordance with such
procedures as prescribed by the BAC, shall, as part of such direct rollover,
have such person’s entire outstanding loan balance under the Plan directly
rolled over to the Novolex Plan.

(b) Each Novolex Transferred Employee whose Novolex Transfer Time is after
June 29, 2018, who has an outstanding loan from the Plan as of such Novolex
Transfer Time and elects a direct rollover of such person’s entire vested
Account balance under the Plan to the Novolex Plan, on such forms and in
accordance with such procedures as prescribed by the BAC, shall, as part of such
direct rollover, have such person’s entire outstanding loan balance under the
Plan directly rolled over to the Novolex Plan.

(c) In the case of each Novolex Transferred Employee who has an outstanding loan
from the Plan as of such Novolex Transferred Employee’s Novolex Transfer Time
and does not elect, in accordance with paragraph (a) or (b) above, as
applicable, a direct rollover of such person’s entire vested Account balance,
including such person’s outstanding loan, from the Plan to the Novolex Plan,
such person’s outstanding loan balance, including all accrued interest, shall be
accelerated and become due and payable on such person’s Novolex

 

E - 1



--------------------------------------------------------------------------------

Transfer Time (subject to a grace period that ends on the last day of the
calendar quarter following the calendar quarter in which such Novolex
Transferred Employee’s Novolex Transfer Time occurs). Each such Novolex
Transferred Employee who does not repay to the Plan such person’s entire
outstanding loan balance (including all accrued interest) on or before the last
day of the calendar quarter following the calendar quarter in which such
person’s Novolex Transfer Time occurs (or if, earlier, the date such Novolex
Transferred Employee’s entire vested Account balance is distributed from the
Plan) (the “Novolex Loan Payment Date”) shall have his vested Account balance
under the Plan reduced by an amount equal to the unpaid portion of the loan
balance (including any accrued interest) as of the Novolex Loan Payment Date.

 

E - 2



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX F — SPECIAL PROVISIONS

FOR PARTICIPANTS TRANSFERRED IN CONNECTION

WITH THE SALE TO RAWLINGS PARENT, INC.

Newell Brands Inc. entered into a stock purchase agreement, dated as of June 4,
2018, (the “Rawlings SPA”) with Rawlings Parent, Inc. (“RPI”), pursuant to which
Newell Brands Inc. caused the “Seller” (as defined in the Rawlings SPA) to sell
to RPI all of the issued and outstanding shares of the capital stock of Rawlings
Sporting Goods Company, Inc. as of the closing date of the sale of such stock.
Effective as of the Closing (as such term is defined in the Rawlings SPA), each
“Transferred Employee” (as such term is defined in the Rawlings SPA; the
“Rawlings Transferred Employees”) ceased to be employed with Newell Brands Inc.
and its affiliates.

1. Purpose. This Appendix F sets forth special provisions that apply to each
Participant who is a Rawlings Transferred Employee and who has an outstanding
loan balance under the Plan as of the Closing. All capitalized terms not defined
in this Appendix F shall have the meaning as that term is defined in the Plan.

2. Rollover of Outstanding Loan Balance

(a) Each Rawlings Transferred Employee who has an outstanding loan from the Plan
as of the “Closing Date” (as such term is defined in the Rawlings SPA; the
“Rawlings Closing Date”) and elects a direct rollover of such person’s entire
vested Account balance under the Plan to the Rawlings Sporting Goods 401(k) Plan
(the “Rawlings Plan”), in accordance with such procedures as prescribed by the
BAC, shall, as part of such direct rollover, have such person’s entire
outstanding loan balance under the Plan directly rolled over to the Rawlings
Plan.

(b) In the case of each Rawlings Transferred Employee who has an outstanding
loan from the Plan as of the Closing Date and does not elect, in accordance with
paragraph (a) above, a direct rollover of such person’s entire vested Account
balance, including such person’s outstanding loan, from the Plan to the Rawlings
Plan, such person’s outstanding loan balance, including all accrued interest,
shall be accelerated and become due and payable on the Closing Date. Each such
Rawlings Transferred Employee who does not repay to the Plan such person’s
entire outstanding loan balance (including all accrued interest) on or before
the last day of the calendar quarter following the calendar quarter in which the
Closing Date occurs (or if, earlier, the date such Rawlings Transferred
Employee’s entire vested Account balance is distributed from the Plan) (the
“Rawlings Loan Payment Date”) shall have his vested Account balance under the
Plan reduced by an amount equal to the unpaid portion of the loan balance
(including any accrued interest) as of the Rawlings Loan Payment Date.

 

F - 1



--------------------------------------------------------------------------------

NEWELL BRANDS EMPLOYEE SAVINGS PLAN

(January 1, 2018 Restatement)

APPENDIX G — SPECIAL PROVISIONS

FOR PARTICIPANTS TRANSFERRED IN CONNECTION

WITH THE SALE TO GP MIDCO, LLC

Newell Brands Inc. entered into a stock and asset purchase agreement, dated as
of August 10, 2018, (the “Goody SPA”) with GP Midco, L.L.C. (“Midco”), pursuant
to which, in relevant part, Newell Brands Inc. caused Sunbeam Diversified
Holdings LLC, a wholly-owned, indirect affiliate of Newell Brands Inc., to sell
to Midco all of the issued and outstanding equity interests of Goody Products,
Inc. (“Goody”), as of the closing date of the transactions contemplated in the
Goody SPA (the “Closing Date”). Incident to the closing of the transactions
contemplated by the Goody SPA, each “Transferred Employee” (as such term is
defined in the Goody SPA; the “Goody Transferred Employees”) ceased to be
employed with Newell Brands Inc. and its affiliates, effective as of the Closing
Date (the “Goody Closing Date”).

1. Purpose. This Appendix G sets forth special provisions that apply to each
Participant who is a Goody Transferred Employee and who has an outstanding loan
balance under the Plan as of the Goody Closing Date. All capitalized terms not
defined in this Appendix G shall have the meaning as that term is defined in the
Plan.

2. Rollover of Outstanding Loan Balance

(a) Each Goody Transferred Employee who has an outstanding loan from the Plan as
of the Goody Closing Date and elects, no later than November 7, 2018, a direct
rollover of such person’s entire vested Account balance under the Plan to the
Goody Products, Inc 401(k) Plan (the “Goody Plan”), on such forms and in
accordance with such procedures as prescribed by the BAC, shall, as part of such
direct rollover, have such person’s entire outstanding loan balance under the
Plan directly rolled over to the Goody Plan.

(b) In the case of each Goody Transferred Employee who has an outstanding loan
from the Plan as of the Goody Closing Date and does not elect, in accordance
with paragraph (a) above, a direct rollover of such person’s entire vested
Account balance, including such person’s outstanding loan, from the Plan to the
Goody Plan, such person’s outstanding loan balance, including all accrued
interest, shall be accelerated and become due and payable on the Goody Closing
Date (subject to a grace period that ends on the last day of the calendar
quarter following the calendar quarter in which the Goody Closing Date occurs).
Each such Goody Transferred Employee who does not repay to the Plan such
person’s entire outstanding loan balance (including all accrued interest) on or
before the last day of the calendar quarter following the calendar quarter in
which the Closing Date occurs (or if, earlier, the date such Goody Transferred
Employee’s entire vested Account balance is distributed from the Plan) (the
“Goody Loan Payment Date”) shall have his vested Account balance under the Plan
reduced by an amount equal to the unpaid portion of the loan balance (including
any accrued interest) as of the Goody Loan Payment Date.

 

G - 1